Case 20-41308         Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                              Pg 1 of 119


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                            )   Chapter 11
                                                   )
 FORESIGHT ENERGY LP, et al.,                      )   Case No. 20-41308-659
                                                   )
                        Debtors.                   )   (Jointly Administered)
                                                   )
                                                   )   Objection Deadline: May 7, 2020, at
                                                   )   11:59 p.m. (prevailing Central Time)
                                                   )   Hearing Date & Time: May 14, 2020, at
                                                   )   10:00 a.m. (prevailing Central Time)
                                                   )   Hearing Location: Courtroom 7 North

        DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE
         ADEQUACY OF THE DISCLOSURE STATEMENT AND SOLICITATION
          PROCEDURES, (B) SCHEDULING A HEARING ON CONFIRMATION
      OF THE PLAN, (C) ESTABLISHING PROCEDURES FOR OBJECTING TO THE
     PLAN, (D) APPROVING THE FORM, MANNER, AND SUFFICIENCY OF NOTICE
      OF THE CONFIRMATION HEARING, AND (E) GRANTING RELATED RELIEF

                 Foresight Energy LP and its affiliated debtors and debtors in possession in the

 above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

 this motion (this “Motion”):

                                          Relief Requested

                 1.      By this Motion, the Debtors seek entry of an order (the “Proposed

 Order”),1 pursuant to sections 105(a), 1125, 1126, and 1128 of title 11 of the United States Code

 (the “Bankruptcy Code”), Rules 2002, 3016, 3017, 3018, 3020, and 9006 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 3017, 3018, and 3020 of the Local

 Rules of Bankruptcy Procedure for the Eastern District of Missouri (the “Local Bankruptcy

 Rules”):



 1
      A copy of the Proposed Order will be made available on the Debtors’ case information website at:
      http://cases.primeclerk.com/foresightenergy.
Case 20-41308            Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                       Main Document
                                                  Pg 2 of 119


           a.       approving the adequacy of the Disclosure Statement for Joint Chapter 11 Plan of
                    Reorganization of Foresight Energy LP and Its Affiliated Debtors, dated April 9,
                    2020 [Docket No. 269] (as amended, modified, or supplemented from time to
                    time, the “Disclosure Statement”)2 and notice of the hearing and objection
                    deadline to the same;

           b.       approving the solicitation procedures set forth herein (the “Solicitation
                    Procedures”) with respect to the Joint Chapter 11 Plan of Reorganization of
                    Foresight Energy LP and Its Affiliated Debtors, April 9, 2020 [Docket No. 269,
                    Exhibit A] (as amended, modified, or supplemented from time to time,
                    the “Plan”),3 including approving the Solicitation Packages and the form of Ballot
                    (each, as defined herein), establishing a voting record date and voting deadline,
                    and approving the vote tabulation procedures;

           c.       scheduling a hearing (the “Confirmation Hearing”) to consider confirmation of
                    the Plan;

           d.       establishing deadlines to (i) object to confirmation of the Plan (the “Objection
                    Deadline) and (ii) file a brief in support of confirmation of the Plan and reply to
                    any objections (the “Reply Deadline”);

           e.       approving the form and manner of notice of the Confirmation Hearing; and

           f.       granting related relief.

                    2.        The following table provides certain and proposed dates related to the

 confirmation schedule requested by this Motion (subject to the Court’s calendar):4

                         Event                                                       Date

     Voting Record Date                                May 11, 2020
     Disclosure Statement Hearing                      May 14, 2020, at 10:00 a.m. (prevailing Central Time)
     Commencement of Solicitation and                  May 18, 2020
     Mail Notice of Confirmation Hearing
     Voting Resolution Event Deadline                  June 10, 2020


 2
       Certain figures in and exhibits to the Disclosure Statement are subject to finalization by the Debtors, and will be
       included in a revised version of the Disclosure Statement to be filed with this Court in advance of the hearing on
       this Motion.
 3
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan,
       the Disclosure Statement, or the First Day Declarations (as defined herein), as applicable.
 4
       The proposed timeline, which shall be set forth in the Proposed Order, is consistent with the requirements of the
       milestones set forth in the RSA (as defined herein) and with requirements set forth in the Bankruptcy Code, the
       Bankruptcy Rules, and the Local Bankruptcy Rules.
Case 20-41308       Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 3 of 119


  Voting Deadline                           June 16, 2020, at 4:00 p.m. (prevailing Central Time)
  Objection Deadline                        June 16, 2020, at 4:00 p.m. (prevailing Central Time)
  Deadline to File Voting Report            June 19, 2020
  Reply Deadline                            June 22, 2020, at 12:00 p.m. (prevailing Central Time)
  Confirmation Hearing                      June 23, 2020, at 10:00 a.m. (prevailing Central Time)

                                     Jurisdiction and Venue

               3.      This Court has jurisdiction to consider this matter pursuant to

 28 U.S.C. §§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District

 Court for the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

 1409. This matter is a core proceeding pursuant to 28 U.S.C. §157(b).

               4.      The statutory and legal predicates for the relief requested herein are

 sections 105, 1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016,

 3017, 3018, 3020, and 9006, and Local Bankruptcy Rules 3017, 3018, and 3020.

                                           Background

               5.      On March 10, 2020 (the “Petition Date”), the Debtors each filed voluntary

 petitions for relief under chapter 11 of the Bankruptcy Code, and their cases are being jointly

 administered pursuant to Bankruptcy Rule 1015(b).          The Debtors continue to manage and

 operate their businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy

 Code.   On March 17, 2020, the United States Trustee for Region 13 (the “U.S. Trustee”)

 appointed the official committee of unsecured creditors (the “Creditors’ Committee”).               No

 trustee or examiner has been appointed in these chapter 11 cases.

               6.      Following months of intense, arm’s-length negotiations preceding the

 Petition Date, as of March 10, 2020, the Debtors have executed a restructuring support

 agreement (as may be amended, modified, or supplemented from time to time, the “RSA”) with

 the holders of over (a) 69% of their First Lien Loans and (b) 82% of their Second Lien Notes,
Case 20-41308        Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 4 of 119


 which outlines the terms of a comprehensive financial restructuring.        Such restructuring is

 outlined in the Plan and the Disclosure Statement, each of which were filed contemporaneously

 with this Motion. Consistent with these levels of support for the Plan, with respect to the classes

 of claims representing the Debtors’ funded indebtedness, the Debtors believe that they already

 have committed creditor votes to accept the Plan in excess of the statutory thresholds set forth in

 section 1126(c) of the Bankruptcy Code.

                7.      The ultimate goal of the restructuring contemplated by the Plan is to

 maximize the value of the Debtors’ businesses, which will be done by (a) substantially

 deleveraging the Debtors’ balance sheet through a reduction of over $1 billion of funded

 indebtedness, (b) significantly reducing the Debtors’ ongoing royalty and other prepetition

 contractual obligations, and (c) competitively positioning the Debtors for further success upon

 emergence from these cases by providing the Debtors with sufficient post-restructuring liquidity,

 in the form of a $225 million exit financing facility.       To that end, consistent with their

 obligations under the RSA, the Debtors are seeking to emerge from chapter 11 as quickly as the

 Court’s schedule and the requisite notice periods will permit. The Debtors’ expedited emergence

 from bankruptcy is a critical element of the consensual restructuring embodied in the RSA.

                8.      Additional information regarding the Debtors’ businesses, their capital and

 debt structure, the events leading to the filing of these cases, and the terms and structure of the

 proposed restructuring transaction is set forth in the (a) Declaration of Robert D. Moore,

 President and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11

 Petitions [Docket No. 17], (b) Declaration of Alan Boyko, Senior Managing Director of FTI

 Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief [Docket No. 18], and

 (c) Declaration of Seth Herman in Support of Debtors’ Motion for Entry of Interim and Final
Case 20-41308                Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31                    Main Document
                                                    Pg 5 of 119


 Orders (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B) Grant Senior

 Secured Priming Liens and Superpriority Administrative Expense Claims, and (C) Utilize Cash

 Collateral; (II) Granting Adequate Protection to the Prepetition Secured Parties; (III) Modifying

 the Automatic Stay; (IV) Scheduling Final Hearing; and (V) Granting Related Relief [Docket

 No. 29, Ex. B] ((a)–(c) together, the “First Day Declarations”), each filed on the Petition Date.

                                             Summary of Plan Treatment

                     9.         The Plan classifies Claims against and Interests in the Debtors, and

 provides for the treatment of each class as follows:5

              Claim or                                                                       Impaired or Entitlement
 Class                                               Treatment
              Interest                                                                       Unimpaired    to Vote
     1      Other Secured     On the Effective Date, except to the extent that a Holder      Unimpaired        No
            Claims            of an Allowed Other Secured Claim agrees to less                            (Presumed to
                              favorable treatment, in full and final satisfaction,                           Accept)
                              compromise, settlement, release and discharge of and in
                              exchange for each Allowed Other Secured Claim, each
                              such Holder shall receive, at the option of the applicable
                              Debtor, with the consent of the Required First Lien
                              Lenders: (i) Reinstatement of its Claims; (ii) payment in
                              full in Cash of the unpaid portion of its Allowed Other
                              Secured Claim on the Effective Date or as soon thereafter
                              as reasonably practicable (or if payment is not then due,
                              then such Allowed Other Secured Claim shall be paid in
                              accordance with its terms); or (iii) the collateral securing
                              its allowed Other Secured Claim on the later of the
                              Effective Date and the date such Other Secured Claims
                              becomes an Allowed Claim or as soon thereafter as
                              reasonable practicable.
     2      Other Priority    Except to the extent that a Holder of an Allowed Other         Unimpaired        No
            Claims            Priority Claim agrees to less favorable treatment, in full                  (Presumed to
                              and final satisfaction, compromise, settlement, release and                    Accept)
                              discharge of and in exchange for each Allowed Other
                              Priority Claim, each such Holder shall receive payment in
                              full, in Cash, of the unpaid portion of its Allowed Other
                              Priority Claim on the Effective Date or as soon thereafter
                              as reasonably practicable (or, if payment is not then due,
                              such Allowed Other Priority Claim shall be paid in
                              accordance with its terms) or pursuant to such other terms
                              as may be agreed to by the Holder of an Allowed Other
                              Priority Claim and the Debtors.


 5
         This summary is for ease of reference only and shall not limit, modify, or amend the proposed treatment set
         forth in the Plan, which, in the event of any inconsistency, shall govern.
Case 20-41308            Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31                      Main Document
                                                Pg 6 of 119


           Claim or                                                                       Impaired or Entitlement
 Class                                            Treatment
           Interest                                                                       Unimpaired    to Vote
   3     First Lien      On the Effective Date, in full and final satisfaction,            Impaired         Yes
         Facility Claims compromise, settlement, release, and discharge of and in
                         exchange for the First Lien Facility Claims, each Holder
                         of an Allowed First Lien Facility Claim shall receive its
                         Pro Rata share of 92.75% of the New Common Equity,
                         subject to the Full Equity Dilution.
   4     Second Lien      On the Effective Date, in full and final satisfaction,           Impaired         Yes
         Notes Claims     compromise, settlement, release, and discharge of and in
                          exchange for the Second Lien Notes Claims, each Holder
                          of an Allowed Second Lien Notes Claim shall receive its
                          Pro Rata share of 7.25% of the New Common Equity,
                          subject to the Full Equity Dilution.
   5     General          If Class 5 Accepts the Plan: If Class 5 votes to accept the      Impaired         Yes
         Unsecured        Plan as to all of the Debtors, then in full satisfaction,
         Claims           release and discharge of and in exchange for each General
                          Unsecured Claim, each Holder of an Allowed General
                          Unsecured Claim shall receive at its option, either: (a) its
                          Pro Rata share of $[__] in Cash or (b) other less favorable
                          treatment agreed to by the Holder.
                          If Class 5 Rejects the Plan: If Class 5 votes to reject the
                          Plan [with respect to any Debtor], then in full satisfaction,
                          release and discharge of and in exchange for each General
                          Unsecured Claim, each Holder of an Allowed General
                          Unsecured Claim shall receive at its option, either: (a) its
                          Pro Rata share of $[__] in Cash or (b) other less favorable
                          treatment agreed to by the Holder.
   6     Intercompany     On the Effective Date, each Intercompany Claim shall be         Impaired or        No
         Claims           Reinstated, cancelled, or otherwise settled to the extent       Unimpaired    (Presumed to
                          determined to be appropriate by the Debtors or the                              Accept or
                          Reorganized Debtors, as applicable, with the consent of                        Deemed to
                          the Required First Lien Lenders.                                                 Reject)
   7     Intercompany     On the Effective Date, each Intercompany Interest shall be      Impaired or        No
         Interests        Reinstated, cancelled, or otherwise settled to the extent       Unimpaired    (Presumed to
                          determined to be appropriate by the Debtors or the                              Accept or
                          Reorganized Debtors, as applicable, with the consent of                        Deemed to
                          the Required First Lien Lenders.                                                 Reject)
   8     Interests in     On the Effective Date, all Interests in GP LLC and all           Impaired     No (Deemed
         FELP and         Interests in FELP shall be cancelled and discharged and                        to Reject)
         Interests in     shall be of no further force and effect, whether
         GP LLC           surrendered for cancellation or otherwise, and each Holder
                          of such Interests shall not be entitled to receive any
                          distribution under the Plan on account of such Interests.

                                Proposed Solicitation of Classes 3, 4, and 5

                   10.      In connection with the Plan, the Debtors have prepared the Disclosure

 Statement, describing, among other things, the Debtors’ proposed restructuring and its effects on
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                           Pg 7 of 119


 holders of Claims against and Interests in the Debtors. By this Motion and following the Court’s

 approval of the Disclosure Statement, the Debtors, through their voting agent, Prime Clerk LLC

 (the “Voting Agent”), propose in their Solicitation Procedures to distribute to the holders of

 Claims, as of the Record Date (as defined herein), in Class 3 (First Lien Facility Claims), Class 4

 (Second Lien Notes Claims), and Class 5 (General Unsecured Claims) (such classes, the “Voting

 Classes”), copies of the following materials in connection with voting on the Plan

 (the “Solicitation Package”): (a) the Disclosure Statement; (b) the exhibits to the Disclosure

 Statement, which include the (i) Plan and exhibits thereto, (ii) RSA and the restructuring term

 sheet, (iii) Debtors’ corporate structure chart, (iv) Valuation Analysis, (v) Liquidation Analysis,

 and (vi) Financial Projections; (c) a copy of the order entered by this Court approving, among

 other things, the Disclosure Statement and the Solicitation Procedures, (d) the appropriate ballot

 (the “Ballot”) with voting instructions for each holder, and (e) a cover letter.

                11.      The instructions on the Ballots advise the holders in Voting Classes that,

 to be counted, their Ballots must be properly executed, completed, and delivered to the Voting

 Agent so that the Ballots are actually received by the Voting Agent no later than 4:00 p.m.

 (prevailing Central Time) on June 16, 2020 (the “Voting Deadline”), unless such time is

 extended by the Debtors. The Debtors anticipate commencing solicitation of the Plan promptly

 after entry of the Proposed Order.

                12.      Holders of Class 1 (Other Secured Claims), Class 2 (Other Priority

 Claims), Class 6 (Intercompany Claims), Class 7 (Intercompany Interests), and Class 8 (Interests

 in FELP and Interests in GP LLC) (such classes, the “Non-Voting Classes”) should not be

 provided the Solicitation Package because such holders are either (a) unimpaired under, and

 conclusively presumed to accept, the Plan pursuant to section 1126(f) of the Bankruptcy Code, or
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                           Pg 8 of 119


 (b) impaired under, and conclusively presumed to reject, the Plan pursuant to section 1126(g) of

 the Bankruptcy Code. Notwithstanding the foregoing, as discussed further herein, for purposes

 of effectuating the releases set forth in the Plan, the Debtors propose to send the Opt-Out Notice

 (as defined herein) to all holders of Class 8 Interests contemporaneously with distributing the

 Solicitation Packages. Such notices will include a form and return envelope addressed to the

 Voting Agent allowing such holders, at their election, to opt-out of the releases set forth in the

 Plan.

                                     Basis for Relief Requested

 A.      The Court Should Approve the Disclosure Statement

                13.      Pursuant to section 1125(b) of the Bankruptcy Code, “[a]n acceptance or

 rejection of a plan may not be solicited . . . unless . . . a written disclosure statement [is]

 approved . . . by the court as containing adequate information.” 11 U.S.C. § 1125(b). Section

 1125(a)(1) of the Bankruptcy Code defines “adequate information” as follows:

         [I]nformation of a kind, and in sufficient detail, as far as is reasonably practicable
         in light of the nature and history of the debtor and the condition of the debtor’s
         books and records, including a discussion of the potential material Federal tax
         consequences of the plan to the debtor, any successor to the debtor, and a
         hypothetical investor typical of the holders of claims or interests in the case, that
         would enable such a hypothetical investor of the relevant class to make an
         informed judgment about the plan.

 11 U.S.C. § 1125(a)(1).

                14.      “The primary purpose of a disclosure statement is to give creditors

 information necessary to decide whether to accept the plan.” In re Monnier Bros., 755 F.2d

 1336, 1342 (8th Cir. 1985); see also In re Apex Oil Co., 101 B.R. 92, 98 (Bankr. E.D. Mo. 1989)

 (“The disclosure statement is primarily a source of information upon which creditors make an

 informed judgment about the merits of a plan of reorganization.”); In re U.S. Brass Corp., 194

 B.R. 420, 427 (Bankr. E.D. Tex. 1996) (“The purpose of the disclosure statement is not to assure
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                           Pg 9 of 119


 acceptance or rejection of a plan, but to provide enough information to interested persons so they

 may make an informed choice between two alternatives.”). A disclosure statement “must clearly

 and succinctly inform the average unsecured creditor what it is going to get, when it is going to

 get it, and what contingencies there are to getting its distribution.” In re Ferretti, 128 B.R. 16, 19

 (Bankr. D.N.H. 1991). These disclosure requirements are also intended to be flexible:

        Precisely what constitutes adequate information in any particular instance will
        develop on a case by case basis. Courts will take a practical approach as to what
        is necessary under the circumstances of each case, such as the costs of preparation
        of the statements, the need for relative speed in solicitation and confirmation, and,
        of course, the need for investor protection . . . . In reorganization cases, there is
        frequently great uncertainty. Therefore the need for flexibility is greatest.

 In re Monnier Bros., 755 F.2d at 1342 (citing H.R. Rep. No. 595, 95th Cong., 1st Sess. 409,

 reprinted in 1978 U.S. Code Cong. & Ad. News 5963, 6365).

                15.      Given this need for flexibility, courts within the Eighth Circuit and

 elsewhere recognize that determining what constitutes “adequate information” for the purpose of

 satisfying section 1125 of the Bankruptcy Code rests within the broad discretion of the court.

 See, e.g., In re Puff, No. 10-01877, 2011 WL 2604759, at *3–5 (Bankr. N.D. Iowa June 30,

 2011) (“The determination of what is adequate information is subjective and made on a case by

 case basis. This determination is largely within the discretion of the bankruptcy court.”); In re

 A.H. Robins Co., Inc., 880 F.2d 694, 697 (4th Cir. 1989) (same); In re Tranel, 940 F.2d 1168,

 1175 (8th Cir. 1991) (“Implicit in section 1125 of the Bankruptcy Code is the recognition that

 ‘[i]n reorganization cases, there is frequently great uncertainty, [and t]herefore the need for

 flexibility is greatest.’”) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess., 408-409 (1977), U.S.

 Code Cong. & Admin. News 1978, pp. 5787, 6364, 6365) (alterations in original).
Case 20-41308        Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31               Main Document
                                         Pg 10 of 119


               16.      Courts have considered the following factors when evaluating the

 adequacy of a disclosure statement:

        a.     the events which lead to the filing of a bankruptcy petition;

        b.     a description of the available assets and their value;

        c.     the anticipated future of the company;

        d.     the source of information stated in the disclosure statement;

        e.     a disclaimer;

        f.     the present condition of the debtor while in Chapter 11;

        g.     the scheduled claims;

        h.     the estimated return to creditors under a Chapter 7 liquidation;

        i.     the accounting method utilized to produce financial information and the name of
               the accountants responsible for such information;

        j.     the future management of the debtor;

        k.     the Chapter 11 plan or a summary thereof;

        l.     the estimated administrative expenses, including attorneys’ and accountants’ fees;

        m.     the collectability of accounts receivable;

        n.     financial information, data, valuations or projections relevant to the creditors’
               decision to accept or reject the Chapter 11 plan;

        o.     information relevant to the risks posed to creditors under the plan;

        p.     the actual or projected realizable value from recovery of preferential or otherwise
               voidable transfers;

        q.     litigation likely to arise in a nonbankruptcy context;

        r.     tax attributes of the debtor; and

        s.     the relationship of the debtor with the affiliates.

 In re U.S. Brass Corp., 194 B.R. 420, 427 (Bankr. E.D. Tex. 1996) (citing In re Metrocraft Pub.

 Servs., Inc., 39 B.R. 567, 568 (Bankr. N.A. Ga. 1984)).             Such lists are not meant to be
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                          Pg 11 of 119


 exhaustive, nor must a debtor include all of the information approved as sufficient in any prior

 case. Rather, courts are instructed to decide what information is appropriate in each case. See In

 re Phoenix Petrol. Co., 278 B.R. 385, 393 (Bankr. E.D. Pa. 2001) (using a similar list, but

 cautioning that “no one list of categories will apply in every case”); In re Dakota Rail, Inc., 104

 B.R. 138, 142 (Bankr. D. Minn. 1989) (using a similar list of information described as

 “nonexclusive and nonexhaustive”); In re Microwave Prod. of Am., Inc., 100 B.R. 376, 378

 (Bankr. W.D. Tenn. 1989) (“Each one of these factors may not be necessary in every case, nor is

 this list exhaustive of all criteria that may be necessary in a disclosure statement.”); In re U.S.

 Brass Corp., 194 B.R. 420, 427 (Bankr. E.D. Tex. 1996) (“Disclosure of all factors is not

 necessary in every case.”).

                17.      The Debtors submit that the Disclosure Statement contains adequate

 information for the holders in Voting Classes to make informed decisions about whether to vote

 to accept or reject the Plan. The Disclosure Statement contains the following information:

        a.      An overview of the Debtors’ history, business operations, corporate and capital
                structures, and the events leading up to these chapter 11 cases (Articles II and III);

        b.      An overview of the events taking place during these chapter 11 cases, including
                the first and second day relief, the DIP financing, the renegotiation of certain of
                the Debtors’ contractual arrangements, and other material events (Articles IV
                and V);

        c.      A summary of the Plan, including the proposed classes of Claims and Interests
                and their treatment, the proposed post-emergence capital structure for the
                Reorganized Debtors, including discussion of the Exit Facility, the means for
                implementing the Plan, the treatment of the Debtors’ executory contracts and
                unexpired leases, the resolution of general unsecured claims, and the distributions
                on account of claims (Articles I and VI);

        d.      The Valuation Analysis, Liquidation Analysis, and Financial Projections
                (Article VII and Exhibits D, E, and F to the Disclosure Statement);

        e.      A summary of certain transfer restrictions and other considerations with respect to
                the Plan under federal securities laws (Article VIII);
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 12 of 119


        f.      A summary of certain tax considerations with respect to the Plan (Article IX);

        g.      A summary of Plan-related risk factors, including risks relating to the
                confirmation of the Plan, recoveries under the Plan, implementation of the Plan,
                and the Debtors’ businesses (Article X);

        h.      Voting procedures and related requirements (Article XI);

        i.      An overview of the conditions and requirements for the confirmation and
                consummation of the Plan (Article XII);

        j.      A discussion of potential alternatives to the Plan (Article XIII); and

        k.      A recommendation by the Debtors that the holders of the Voting Classes vote in
                favor of the Plan (Article XV).

                18.      Given the foregoing and the information included within the Debtors’

 Disclosure Statement, the Debtors submit that the Disclosure Statement satisfies the

 requirements of section 1125 of the Bankruptcy Code and respectfully request this Court’s

 approval of the Disclosure Statement.

 B.     The Court Should Approve the Form and Manner of the Disclosure Statement
        Hearing Notice

                19.      Bankruptcy Rule 3017(a) provides that a hearing on the adequacy of a

 disclosure statement, and the objection deadline for any such hearing, shall each be on twenty-

 eight (28) days’ notice to the “debtors, creditors, equity security holders, and other parties in

 interest . . . .” Fed. R. Bankr. P. 3017(a), see also Fed. R. Bankr. P. 2002(b). The Debtors will

 satisfy the notice requirements contained in the Bankruptcy Rules. The Debtors seek to hold a

 hearing on the adequacy of the Disclosure Statement on May 14, 2020, more than twenty-eight

 (28) days after filing the Disclosure Statement. The Debtors further seek to set the objection

 deadline for May 7, 2020, at 4:00 p.m. (prevailing Central Time), which is twenty-eight (28)

 days from the filing of the Disclosure Statement.
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                          Pg 13 of 119


                20.      Pursuant to Bankruptcy Rules 3017 and 2002 and Local Bankruptcy Rule

 3017(C), the Debtors, through the Voting Agent, will serve a notice identifying the date, time,

 and place of the Disclosure Statement hearing, how to obtain copies of the Disclosure Statement

 and the exhibits thereto, and the deadline and procedures for filing objections to approval of the

 Disclosure Statement, substantially in the form attached hereto as Exhibit A (the “Disclosure

 Statement Hearing Notice”) upon (a) the Notice Parties (as defined herein), (b) any party with a

 filed proof of claim as of such date, and (c) all of the Debtors known creditors and equity

 holders. As the Debtors’ creditors and parties in interest are afforded the full notice period to

 determine the adequacy of information in the Disclosure Statement, and to object, if necessary,

 the Debtors submit that Disclosure Statement Hearing Notice will satisfy the notice requirements

 set forth in the Bankruptcy Rules and the Local Bankruptcy Rules. Accordingly, the Debtors

 request that the Court approve the Disclosure Statement Hearing Notice.

 C.     The Court Should Approve the Solicitation Procedures

           i.   Establishing a Record Date

                21.      Bankruptcy Rule 3017(d) provides that, for soliciting votes in connection

 with a plan, eligible voting holders of claims and interests are “of record on the date the order

 approving the disclosure statement is entered or another date fixed by the court, for cause, after

 notice and a hearing.” Fed. R. Bankr. P. 3017(d); see also Fed. R. Bankr. P. 3018(a) (containing

 a similar provision for determination of a voting record date). The Debtors request that the Court

 establish May 11, 2020 as the record date (the “Record Date”) for determining: (a) the holders

 of Claims entitled to receive a Solicitation Package, (b) the holders of Claims entitled to vote to

 accept or reject the Plan, and (c) whether Claims have been properly transferred to an assignee

 pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote as the holder of such Claim.
Case 20-41308         Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                           Pg 14 of 119


          ii.   Approval of the Solicitation Packages and Procedures

                22.      To perform a solicitation, Bankruptcy Rule 3017(d) requires, unless the

 Court orders otherwise, that the Debtors transmit certain information to holders of claims and

 interests, as well as to the U.S. Trustee. See Fed. R. Bankr. P. 3017(d). Pursuant to Bankruptcy

 Rule 3017(d), the Debtors request that, within two (2) business days after entry of the Proposed

 Order or as soon as reasonably practicable thereafter (the “Solicitation Deadline”), the Debtors,

 through the Voting Agent, will commence distribution by first-class, postage prepaid mail, to the

 holders in the Voting Classes the Solicitation Packages as discussed herein.             The Debtors

 propose to also serve the Solicitation Package, minus a Ballot, on the Notice Parties.

                23.      Where appropriate, and to save unnecessary costs, the Debtors further

 request that they be authorized, but not directed, to distribute the Solicitation Packages in an

 electronic format, such as a flash drive, instead of paper format. If a party who receives a

 Solicitation Package electronically prefers a paper copy format, the party may request paper

 copies from the Voting Agent free of charge by (a) visiting the Debtors’ case website at

 http://cases.primeclerk.com/foresightenergy, (b) writing to Foresight Energy Ballot c/o Prime

 Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New York

 10165, or (c) calling the Debtors’ restructuring hotline at (646) 998-7132 (Local / International);

 (877) 720-6580 (Toll free). The Plan and Disclosure Statement are also available free of charge

 on the Debtors’ case website.

         iii.   Approval of the Form of Ballots

                24.      Bankruptcy Rule 3018(c) provides that a vote to accept or reject a plan

 shall be on a form that conforms substantially to the appropriate official form. Fed. R. Bankr. P.

 3018(c). In accordance with Bankruptcy Rule 3018(c), the Debtors have prepared Ballots,
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                          Pg 15 of 119


 substantially in the forms attached hereto as Exhibit B, for holders of Claims in the Voting

 Classes, including separate Master Ballots and Beneficial Holder Ballots (each, as defined

 herein) for the holders of Class 4 (Second Lien Notes Claims). The Ballots comply with

 Bankruptcy Rule 3018(c) and conform substantially to Official Form No. 314, and have been

 modified to address the particular circumstances of these chapter 11 cases and include certain

 additional information that is relevant and appropriate for the holders of Claims in the Voting

 Classes.

                25.      The Debtors, through the Voting Agent, will distribute the Ballots to the

 holders of Claims in the Voting Classes as of the Record Date, including to nominees with

 instructions to forward the materials to their beneficial holders. The Ballots for beneficial

 holders will instruct each beneficial holder voting on the Plan through a nominee to return the

 Beneficial Holder Ballot to the appropriate nominee in sufficient time for such nominee to timely

 cast votes to accept or reject the Plan on behalf of the beneficial holders by the Voting Deadline.

 The Voting Agent will then tabulate each such Ballot received.          Nominees may use their

 customary procedures to distribute and solicit votes from their underlying beneficial holders

 (including through electronic methods and the use of a “voting instruction form” in lieu of a

 Ballot).

                26.      The Ballots may be returned to the Voting Agent via the first-class,

 postage prepaid, return envelope included in the Solicitation Package, if applicable, or by hand

 or overnight delivery (at the holder’s expense). The remaining Non-Voting Classes are not

 entitled to vote on the Plan and therefore will not receive Ballots because (a) they are deemed

 unimpaired and are therefore conclusively presumed to accept the Plan pursuant to section

 1126(f) of the Bankruptcy Code or (b) not entitled to receive or retain any property under the
Case 20-41308         Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                           Pg 16 of 119


 Plan and are therefore deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy

 Code.

                27.      In addition to accepting physical Ballots, the Debtors request authorization

 to accept Ballots via electronic transmissions, solely through a customized online balloting portal

 on the Debtors’ case website maintained by the Voting Agent, provided that only nominees may

 return Master Ballots via electronic mail to foresightenergyballots@primeclerk.com. Parties

 entitled to vote may cast an electronic Ballot and electronically sign and submit the Ballot

 instantly by utilizing the online balloting portal (which allows a holder to submit an electronic

 signature). Instructions for electronic, online transmission of Ballots are set forth on the forms of

 Ballots and in the Disclosure Statement. The encrypted ballot data and audit trail created by

 such electronic submission shall become part of the record of any Ballot submitted in this

 manner and the electronic signature of the party entitled to vote will be deemed to be

 immediately legally valid and effective.

                28.      Each Ballot contains detailed instructions on how to complete it and how

 to make any applicable elections contained therein. In particular, each Ballot indicates that, to be

 counted as a vote to accept or reject the Plan, the Ballot must be properly executed, completed,

 and delivered to the Voting Agent so that it is received no later than the Voting Deadline.

                29.      The Ballots also clearly indicate that, by voting to accept the Plan, the

 holder will be deemed to consent to the release, injunction, and exculpation provisions set forth

 in Article VIII.D, E, and F of the Plan (which provisions are annexed as Exhibit 1 to the

 Ballots). The Ballots also provide that if a holder does not vote to either accept or reject the Plan

 or votes to reject the Plan and in each case, does not check the box in Item 3 of the Ballots

 indicating an intent to opt-out of granting the releases provided in Article VIII.D of the Plan,
Case 20-41308            Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31        Main Document
                                             Pg 17 of 119


 such voting holder will be deemed to have consented to the release provisions set forth in

 Article VIII.D.

                   30.      Finally, the materials in the Solicitation Packages establish and

 communicate how the Voting Agent will tabulate the votes and elections contained in the

 Ballots. Those tabulation rules provide, among other things, that: (a) a timely and properly

 completed Ballot submitted by a holder of Claims in a Voting Class superseded and revoked any

 prior Ballot(s) submitted by that holder, provided that, if a holder timely submits both a paper

 Ballot and an electronic Ballot on account of the same Claim, the electronic Ballot shall

 supersede the paper Ballot; (b) Ballots that attempt to partially accept and partially reject the

 Plan would not be counted; (c) illegible Ballots would not be counted; (d) Ballots containing

 insufficient information to identify the claimant would not be counted; and (e) Ballots received

 after the Voting Deadline (provided that the Voting Deadline has not been extended) would not

 be counted. As specified on the Ballots, any Ballot that was otherwise properly completed,

 executed, and timely returned to the Voting Agent, but did not indicate an acceptance or

 rejection of the Plan, or that indicated both an acceptance and rejection of the Plan would not be

 counted as a vote to accept in determining acceptance or rejection of the Plan.

         iv.       Approving the Procedures to Tabulate Votes on the Plan

                   31.      The Debtors request that the Court approve the voting and tabulation

 procedures described herein in accordance with section 1126(c) of the Bankruptcy Code.

 Specifically, section 1126(c) of the Bankruptcy Code provides that:

        A class of claims has accepted a plan if such plan has been accepted by creditors,
        other than any entity designated under subsection (e) of this section, that hold at
        least two-thirds in amount and more than one-half in number of the allowed
        claims of such class held by creditors, other than any entity designated under
        subsection (e) of this section, that have accepted or rejected such plan.

 11 U.S.C. § 1126(c).
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 18 of 119


                32.      As described above and in the Ballots, in tabulating the votes of the

 Voting Classes, the Voting Agent will not count or consider for any purpose in determining

 whether the Plan has been accepted or rejected the following Ballots: (a) except in the Debtors’

 sole discretion, any Ballot received after the Voting Deadlines, (b) any Ballot that is illegible or

 contains insufficient information to permit the identification of the claimant, (c) any Ballot cast

 by a person or entity that does not hold a Claim in the Voting Classes, (d) any unsigned or non-

 original Ballot, or (e) except in the Debtors’ sole discretion, any Ballot transmitted to the Voting

 Agent by telecopy, facsimile, e-mail, or other electronic means not using the Voting Agent’s

 online balloting portal, provided that only nominees may return Master Ballots via electronic

 mail to foresightenergyballots@primeclerk.com. As specified on the Ballot, any Ballot that is

 otherwise properly completed, executed, and timely returned to the Voting Agent, but does not

 indicate an acceptance or rejection of the Plan, or that indicates both an acceptance and rejection

 of the Plan will not be counted as a vote to accept the Plan. The Debtors submit that the

 foregoing tabulation procedures are appropriate and substantially conform to the tabulation

 procedures set forth in Local Bankruptcy Rule 3018(B). The Debtors further request authority to

 accept provisional Ballots from holders of Claims in Voting Classes, to the extent necessary to

 ensure that the votes of holders’ with pending trades can be counted.

                33.      The Debtors require that the holders of Claims in their respective Voting

 Classes vote all of their Claims, as applicable, either to accept or reject the Plan. Except as

 otherwise discussed below, the Debtors propose that whenever two or more Ballots are cast

 voting the same Claim, the last timely Ballot received before the Voting Deadline should be

 deemed to reflect the voter’s intent and to thus supersede any prior Ballot(s), without prejudice to

 the Debtors’ right to object to the validity of the second ballot on any basis permitted by law,
Case 20-41308           Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                       Main Document
                                                Pg 19 of 119


 provided further that, if a holder timely submits both a paper Ballot and an electronic Ballot on

 account of the same Claim, the electronic Ballot shall supersede the paper Ballot.

                  34.       To establish claim amounts for the purposes of voting, the Debtors

 propose to utilize the following hierarchy:

         a.       the amount of the Claim settled and/or agreed upon by the Debtors, as reflected in
                  a court pleading, stipulation, agreement, or other document filed with the Court,
                  in an order of the Court, or in a document executed by the Debtors pursuant to
                  authority granted by the Court;

         b.       the amount of the Claim determined through a Voting Resolution Event (as
                  defined herein) in accordance with the resolution procedures set forth herein;

         c.       the amount of the Claim listed in a timely-filed Proof of Claim as not contingent,
                  not unliquidated, and not disputed (except for any amounts asserted on account of
                  interest accrued after the Petition Date), if such Claim is not subject to an
                  objection filed in the Court6 on before June 2, 2020, provided however, that a
                  timely filed Proof of Claim asserting a wholly contingent, wholly unliquidated,
                  and/or wholly disputed amount (as determined by the Debtors) shall vote in the
                  amount of $1.00;

         d.       the amount of the Claim listed in the Schedules as not contingent, not
                  unliquidated, and not disputed as of the Record Date, provided however that a
                  Claim listed in the Schedules as contingent, unliquidated, or disputed for which
                  the bar date has not yet passed, including the Governmental Bar Date, shall vote
                  in the amount of $1.00 (solely for the purposes of satisfying the dollar amount
                  provisions of section 1126(c) of the Bankruptcy Code);

         e.       in the absence of any of the foregoing, $0.00.

                  35.       A holder of a Claim not entitled to vote on the Plan pursuant to the

 procedures described immediately above shall be permitted to vote such Claim (or to vote such

 Claim in an amount other than the amount set forth in the Schedules) only if one of the following

 shall have occurred with respect to such claim (a “Voting Resolution Event”) on or before June

 10, 2020 (the “Voting Resolution Event Deadline”):


 6
     If the Debtors file an objection to reduce and allow a Claim, the Claim shall vote in the reduced amount. If the
     Debtors file an objection to reclassify a Claim, the Claim shall be treated for solicitation and tabulation purposes
     as that reclassified Claim, which may include being moved out of one of the Voting Classes.
Case 20-41308        Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                         Pg 20 of 119


        a.     Agreement Between the Parties. A stipulation or other agreement is executed
               between the holder of such Claim and the Debtors allowing the holder of such
               Claim to vote such Claim in an agreed upon amount.

        b.     Bankruptcy Rule 3018(a) Order. A creditor files with the Court a motion
               pursuant to Bankruptcy Rule 3018(a) (a “Rule 3018(a) Motion”) on or before the
               Voting Resolution Event Deadline seeking temporary Allowance of its Claim for
               voting purposes in the amount other than set forth in the Schedules or in response
               to an objection filed by the Debtors that is sustained by the Court after notice and
               a hearing.

               The Debtors request that the Court direct that any Rule 3018(a) Motion must:
               (i) be made in writing, (ii) comply with the Bankruptcy Code, the Bankruptcy
               Rules, and the Local Bankruptcy Rules, (iii) set forth the name of the party
               asserting the Rule 3018(a) Motion, (iv) state with particularity the legal and
               factual bases for the Rule 3018(a) Motion, (v) be set for hearing at the
               Confirmation Hearing, and (vi) be served by personal service, overnight delivery,
               first class mail, or facsimile so as to be received by the Notice Parties (as defined
               herein) no later than the Voting Resolution Event Deadline.

               The Debtors further request that, in the event that the Debtors and such party are
               unable to resolve any issues raised by the Rule 3018(a) Motion before submitting
               their voting certification, (i) the Debtors may object to the Rule 3018(a) Motion
               before the Confirmation Hearing; and (ii) the Voting Agent shall tabulate the vote
               in the amount as directed by the Debtors and shall include in the voting
               certification representations that such vote was subject to a Rule 3018(a) Motion
               and whether including such Ballot in the amount sought by the party in the Rule
               3018(a) Motion would change the particular Voting Class’s acceptance or
               rejection of the Plan. The Court then shall determine at the Confirmation Hearing
               whether the Ballot should be counted as a vote on the Plan and in what amount.
               Such a procedure will help to ensure an efficient tabulation of Ballots to be
               completed accurately by the Confirmation Hearing.

        c.     Other Order of the Court. The Court otherwise orders the allowance of such
               Claim for purposes of voting to accept or reject the Plan.

               36.      The Debtors propose to provide any party that is permitted to

 provisionally vote its Claim on account of the timely occurrence of a Voting Resolution Event

 with an appropriate Ballot and a pre-addressed, postage pre-paid envelope within one (1)

 business day from the Voting Resolution Event Deadline. Such parties must then return a

 completed, properly exercised Ballot to the Voting Agent on or before the Voting Deadline

 (unless the Debtors extend the deadline in their sole discretion to facilitate a reasonable
Case 20-41308           Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31                      Main Document
                                               Pg 21 of 119


 opportunity for such creditor to vote upon the Plan). This affords parties voting provisional

 claims five (5) days to vote on the Plan.

                  37.      Finally, with respect to Master Ballot and Beneficial Holder Ballot

 submissions for holders of Class 4 (Second Lien Notes Claims), the following voting process and

 tabulation rules will apply:

         a.       the Voting Agent shall distribute or cause to be distributed the appropriate number
                  of copies of Ballots to each beneficial holder (a “Beneficial Holder Ballot”) of
                  Second Lien Notes Claims as of the Record Date;

         b.       nominees identified by the Voting Agent as Entities through which beneficial
                  holders hold their Second Lien Notes Claims will be provided with (i) Solicitation
                  Packages for each beneficial holder represented by the nominee as of the Record
                  Date, which will contain, among other things, a Beneficial Holder Ballot for each
                  beneficial holder, and (ii) a master ballot (the “Master Ballot”);

         c.       any nominee that is a holder of record with respect to Second Lien Notes Claims
                  shall vote on behalf of, or facilitate voting by, beneficial holders of such Claims,
                  as applicable, either by (1)(i) immediately, and in any event within five (5)
                  business days after its receipt of the Solicitation Packages, distributing the
                  Solicitation Packages, including Beneficial Holder Ballots, it receives from the
                  Voting Agent to all such beneficial holders;7 (ii) providing such beneficial holders
                  with a return address to send the completed Beneficial Holder Ballots;
                  (iii) compiling and validating the votes and other relevant information of all such
                  beneficial holders on the Master Ballot; and (iv) transmitting the Master Ballot to
                  the Voting Agent on or before the Voting Deadline, or (2) if the nominee elects to
                  “pre-validate” the Beneficial Holder Ballots, immediately, and in any event,
                  within five (5) business days after receipt of the Solicitation Packages,
                  distributing the Solicitation Packages it receives from the Voting Agent to all such
                  beneficial holders, including in each package a Beneficial Holder Ballot that it has
                  “pre-validated”,8 and a return envelope provided by and addressed to the Voting
                  Agent, so that the beneficial holder may complete and return the pre-validated
 7
     Solicitation Packages may be sent in paper format or via electronic transmission in accordance with the
     customary requirements of each nominee. Each nominee will then distribute the Solicitation Packages, as
     appropriate, in accordance with their customary practices and obtain votes to accept or to reject the Plan also in
     accordance with their customary practices. If it is the nominee’s customary and accepted practice to submit a
     “voting instruction form” to the beneficial holders for the purpose of recording the beneficial holder’s vote, the
     nominee will be authorized to send the voting instruction form in lieu of, or in addition to, a Beneficial Holder
     Ballot.
 8
     A nominee “pre-validates” a Beneficial Holder Ballot by signing the Beneficial Holder Ballot and including its
     DTC participant number and a medallion guarantee stamp validating the beneficial holder’s position as of the
     Record Date; indicating the account number of the beneficial holder and the principal amount of Second Lien
     Notes Claim held by the nominee for such beneficial holder.
Case 20-41308   Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                     Pg 22 of 119


            Beneficial Holder Ballot directly to the Voting Agent on or before the Voting
            Deadline;

      d.    any beneficial holder holding a Second Lien Notes Claim as a record holder in its
            own name shall vote on the Plan by completing and signing a Ballot or Master
            Ballot and returning it directly to the Voting Agent on or before the Voting
            Deadline;

      e.    the Second Lien Indenture Trustee (unless otherwise empowered to do so under
            the Second Lien Notes Indenture) will not be entitled to vote on behalf of a
            beneficial holder; rather, each beneficial holder must vote his or her own Second
            Lien Notes Claim(s) either directly or through its nominee;

      f.    any Beneficial Holder Ballot returned to a nominee by a beneficial holder shall
            not be counted for purposes of accepting or rejecting the Plan until such nominee
            properly completes and delivers to the Voting Agent a Master Ballot that reflects
            the vote of such beneficial holders on or before the Voting Deadline or otherwise
            validates the Beneficial Holder Ballot in a manner acceptable to the Voting
            Agent. Nominees shall retain all Beneficial Holder Ballots returned by beneficial
            holders for a period of one (1) year after the Effective Date of the Plan;

      g.    if a beneficial holder holds a Second Lien Notes Claim through more than one
            nominee or through multiple accounts, such beneficial holder may receive more
            than one Beneficial Holder Ballot and each such beneficial holder should execute
            a separate Beneficial Holder Ballot for each block of Second Lien Notes Claims
            that it holds through any nominee and must return each such Beneficial Holder
            Ballot to the appropriate nominee;

      h.    votes cast by beneficial holders through nominees will be applied to the
            applicable positions held by such nominees in Second Lien Notes Claims as of the
            Record Date, as evidenced by the applicable securities position report(s) obtained
            from the Depository Trust Company (“DTC”). Votes submitted by a nominee
            pursuant to a Master Ballot will not be counted in excess of the amount of such
            Claims held by such nominee as of the Record Date;

      i.    if conflicting votes or “over-votes” are submitted by a nominee pursuant to a
            Master Ballot, the Debtors will use reasonable efforts to reconcile discrepancies
            with the nominees. If over-votes on a Master Ballot are not reconciled before the
            preparation of the voting report tabulating votes on the Plan, the Debtors shall
            apply the votes to accept and to reject the Plan in the same proportion as the votes
            to accept and to reject the Plan submitted on the Master Ballot that contained the
            over-vote, but only to the extent of the nominee’s position in Second Lien Notes
            Claims;

      j.    for purposes of tabulating votes, each nominee or beneficial holder will be
            deemed to have voted the principal amount of its Claims in Second Lien Notes
Case 20-41308           Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                            Pg 23 of 119


                  Claims although any principal amounts may be adjusted by the Voting Agent to
                  reflect the amount of the Claim actually voted, including prepetition interest;

        k.        a single nominee may complete and deliver to the Voting Agent multiple Master
                  Ballots. Votes reflected on multiple Master Ballots will be counted, except to the
                  extent that they are duplicative of other Master Ballots. If two or more Master
                  Ballots are inconsistent, the latest received valid Master Ballot received before the
                  Voting Deadline will, to the extent of such inconsistency, supersede and revoke
                  any prior received Master Ballot. Likewise, if a beneficial holder submits more
                  than one Beneficial Holder Ballot to its nominee, (i) the latest received Beneficial
                  Holder Ballot received before the submission deadline imposed by the nominee
                  shall be deemed to supersede any prior Beneficial Holder Ballot submitted by the
                  beneficial holder, and (ii) the nominee shall complete the Master Ballot
                  accordingly; and

        l.        the Debtors will, upon written request, reimburse nominees for customary mailing
                  and handling expenses incurred by them in forwarding the Beneficial Holder
                  Ballot and other enclosed materials to the beneficial holders for which they are
                  the nominee. No fees or commissions or other remuneration will be payable to
                  any broker, dealer, or other person for soliciting Beneficial Holder Ballot with
                  respect to the Plan.

                  38.      The Debtors respectfully submit that the proposed voting and tabulation

 procedures set forth above and the related relief comply with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules, and should therefore

 be approved.

             v.   Establishing a Voting Deadline

                  39.      The Debtors propose to establish 4:00 p.m. (prevailing Central Time) on

 June 16, 2020 as the Voting Deadline for holders in the Voting Classes, thereby establishing a

 solicitation period of twenty-nine (29) calendar days (the “Solicitation Period”). The Debtors

 believe this is ample time for voting holders to come to an informed decision on whether to vote

 to accept or reject the Plan and to submit their respective Ballots to the Voting Agent so that such

 Ballots are actually received by the Voting Deadline. The Debtors further believe that the

 Voting Deadline and proposed Solicitation Period are appropriate as they allow the Debtors to

 comply with the milestones set forth in the RSA. These milestones, which were the result of
Case 20-41308          Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                           Pg 24 of 119


 intense, good-faith, and arm’s-length negotiations between the Debtors and their lenders (who

 hold Claims in Classes 3 and 4), require the Debtors to maintain a speedy and efficient timeline

 in which to achieve confirmation of the Plan.         The Solicitation Period furthers that goal.

 Accordingly, given the duration of the Solicitation Period and the circumstances giving rise to

 the Plan, the Debtors respectfully submit that the proposed Voting Deadline is reasonable under

 the circumstances and is sufficient and appropriate for the holders of Claims in the Voting

 Classes to make an informed decision with respect to the Plan.

          vi.    Non-Solicitation of Classes Presumed to Accept or Deemed to Reject the Plan

                 40.      Section 1126(f) of the Bankruptcy Code provides that a class that is

 unimpaired by a plan does not need to be solicited, as “each holder of a claim or interest of such

 class [is] conclusively presumed to have accepted the plan.” See 11 U.S.C. § 1126(f). The Plan

 provides that holders of Claims in Classes 1 and 2 are unimpaired. Pursuant to section 1126(f) of

 the Bankruptcy Code, such holders in those classes are conclusively presumed to accept the Plan

 and will not be solicited.

                 41.      Section 1126(g) of the Bankruptcy Code provides that a class that is fully

 impaired by a plan and does not entitle its holders to receive or retain any property or recovery

 does not need to be solicited, as such class is deemed to reject the Plan. See 11 U.S.C. § 1126(g).

 Each holder of a Class 8 Interest in Foresight Energy LP or Foresight Energy GP LLC is not

 entitled to any distribution or to retain any property pursuant to the Plan. Therefore, pursuant to

 section 1126(g) of the Bankruptcy Code, holders of Interests in Class 8 are conclusively deemed

 to reject the Plan and will not be solicited.

                 42.      For the reasons set forth herein, the Debtors request a waiver of the

 Bankruptcy Rule requirement that the Debtors mail copies of the Plan and Disclosure Statement
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                          Pg 25 of 119


 to holders of Claims or Interests in the Non-Voting Classes. See Fed. R. Bankr. P. 3017(d)

 (requiring transmission of court-approved disclosure statement to, inter alia, classes of

 unimpaired creditors and equity security holders). With respect to Class 1 (Other Secured

 Claims) and Class 2 (Other Priority Claims), such holders are Unimpaired under the Plan, and

 will have access to the Plan and Disclosure statement free of charge on the Debtors’ case

 website. With respect to Class 8, such holders will receive ample notice of their treatment

 through the Opt-Out Notice, as discussed below. With respect to the Class 6 (Intercompany

 Claims) and Class 7 (Intercompany Interests) that are presumed to accept or deemed to reject the

 Plan, the holders of such Claims and Interests are the Debtors, and the Debtors submit it would

 be an unnecessary expense to provide Solicitation Packages to such holders, who are otherwise

 already deemed to reject or presumed to accept the Plan.          Accordingly, the Solicitation

 Procedures described herein comply with the Bankruptcy Code and applicable law, and should

 be approved.

                43.      Finally, with respect to holders of Interests in Class 8, the Debtors

 propose, through their Voting Agent, to send by the Solicitation Deadline a separate notice to

 such holders, a form of which is attached hereto as Exhibit C (the “Opt-Out Notice”). Holders

 whose Class 8 Interests are registered directly with American Stock Transfer & Trust Company,

 LLC will receive the Opt-Out Notice by first class mail (with a postage-prepaid return envelope).

 The Debtors will coordinate service of the Opt-Out Notice to holders whose Interests are held

 through DTC via overnight service on the banks, brokers, dealer agents, and other nominees

 holding the Class 8 Interests “in street name” on behalf of the underlying beneficial holders

 (collectively, with their agents, the “Equity Nominees”) as identified in the securities position

 report provided to the Voting Agent by DTC. The Voting Agent will provide the Equity
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 26 of 119


 Nominees with instructions to distribute the Opt-Out Notice to underlying beneficial holders of

 Interests. In addition, the Voting Agent will serve the Opt-Out Notice directly to DTC via e-mail

 and overnight service with instructions for DTC to post the Opt-Out Notice on its Legal Notice

 System (LENS) electronic platform (and to otherwise announce this event to the DTC-

 participating nominees as appropriate).

                44.      The Opt-Out Notice, among other things, indicates to such holders that

 they are deemed to consent to the release, injunction, and exculpation provisions set forth in

 Article VIII.D, E, and F of the Plan (which provisions will be included in the Opt-Out Notice),

 and further provides that if a holder does not return executed opt-out form to the Voting Agent

 by the Voting Deadline indicating an election to opt-out of granting the releases provided in

 Article VIII.D of the Plan, such holder will be deemed to have consented to the release

 provisions set forth in Article VIII.D. The Opt-Out Notice will be sent along with first-class,

 postage prepaid, return envelopes pre-addressed to the Voting Agent. The Debtors submit that

 the Opt-Out Notice and opt-out procedures included therein provide ample notice of the Plan’s

 release, injunction, and exculpation provisions, and sufficient time for the holders of Interests in

 Class 8 to come to informed decisions with regards to whether they individually wish to opt-out

 of the releases, or to otherwise object, if necessary, to the Plan. Therefore, the Debtors believe

 that the Opt-Out Notice should be approved.

 D.     The Court Should Establish the Confirmation Hearing Date and Approve Notice
        thereof and Objection Procedures

                45.      Bankruptcy Rule 3017(c) provides that in the order approving a disclosure

 statement, the court “may fix a date for the hearing on confirmation” of a plan. In addition,

 Bankruptcy Rules 2002(b) and (d) require twenty-eight (28) days’ notice to holders of claims and

 equity interests both for (a) the hearing to consider and (b) filing objections to confirmation of a
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                          Pg 27 of 119


 plan. Moreover, Bankruptcy Rule 3020(b)(1) provides that objections to confirmation of a plan

 must be filed and served “within a time fixed by the court.” See Fed. R. Bankr. P. 3017(c),

 3020(b)(1), 2002(b), and 2002(d); see also 11 U.S.C. § 1128.

                46.      The Debtors propose that the Confirmation Hearing be set, subject to the

 Court’s schedule, on June 23, 2020, at 10:00 a.m. (prevailing Central Time), and that the Court

 establish June 16, 2020, at 4:00 p.m. (prevailing Central Time) as the Objection Deadline to file

 objections to confirmation of the Plan. The Debtors further propose that the Court direct that any

 objections with respect to the Plan must (a) be in writing; (b) state the name and address of the

 objecting party and the amount and nature of the claim or interest of such party; (c) state the

 legal and factual basis for and nature of any objection; (d) conform to the Bankruptcy Rules and

 the Local Bankruptcy Rules; and (e) be filed with the Court, together with proof of service. In

 addition to being filed with the Court, any such responses or objections must be served on the

 following parties so as to be received by no later than the Objection Deadline:

        a.      the Debtors, c/o Foresight Energy LP, One Metropolitan Square, 211 North
                Broadway, Suite 2600, St. Louis, Missouri 63102 (Attn: Cody E. Nett, Esq.);

        b.      counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
                Avenue of the Americas, New York, New York 10019-6064 (Attn: Paul M.
                Basta, Esq., Alice Belisle Eaton, Esq., and Alexander Woolverton, Esq.), and
                (b) Armstrong Teasdale LLP, 7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri
                63105 (Attn: Richard W. Engel, Jr., Esq. and John G. Willard, Esq.);

        c.      counsel to the Ad Hoc First Lien Group, Akin Gump Strauss Hauer & Feld LLP,
                1 Bryant Park, New York, New York 10036 (Attn: Ira Dizengoff, Esq. and Brad
                Kahn, Esq.);

        d.      counsel to the Ad Hoc Crossover Group, Milbank LLP, 55 Hudson Yards, New
                York, New York 10001 (Attn: Dennis Dunne, Esq. and Parker Milender, Esq.);

        e.      counsel to the Creditors’ Committee, Whiteford Taylor Preston LLP, 3190
                Fairview Park Drive, Suite 800, Falls Church, Virginia 22042 (Attn: Christopher
                A. Jones, Esq.); and
Case 20-41308          Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                            Pg 28 of 119


         f.      the U.S. Trustee, 111 South 10th Street, Suite 6353, St. Louis, Missouri 63102
                 (Attn: Carole Ryczek, Esq.).

                 47.      Setting the Objection Deadline as requested, and requiring that any

 objecting parties satisfy the above-mentioned conditions, is warranted.         First, the Debtors’

 proposed schedule would provide all parties with at least twenty (28) days’ notice of the

 Objection Deadline, as required by Bankruptcy Rule 2002(b)(1). In addition, the requested relief

 otherwise complies with the applicable rules and will provide the Court, the Debtors, and other

 parties in interest with sufficient time to consider any objections before the Confirmation

 Hearing. Lastly, the Voting Classes will have received notice of the Plan and the restructuring

 transactions contemplated thereunder at least twenty-eight (28) days before the Objection

 Deadline, if not earlier, through the Solicitation Procedures. Accordingly, all parties will receive

 sufficient notice of the Objection Deadline and the Plan.

                 48.      The Debtors also propose to set the Reply Deadline to file their brief and

 declaration(s) in support of confirmation and a reply to any objections no later than one (1)

 business day before the Confirmation Hearing. The proposed schedule for the Confirmation

 Hearing, including the fixing of the Objection Deadline, is in the best of the Debtors, their

 estates, creditors, and all parties in interest.

                 49.      The Debtors further propose to mail (or cause to be mailed), by first-class

 mail within two (2) business days of the entry of the Proposed Order, or as soon as reasonably

 practicable thereafter, to all known holders of Claims against and Interests in the Debtors a

 notice (the “Confirmation Hearing Notice”), substantially in the form annexed as Exhibit D to

 this Motion, setting forth, among other things, (a) the date, time, and place of the Confirmation

 Hearing, (c) instructions for obtaining copies of the Disclosure Statement, the Plan, and the order

 approving the Disclosure Statement, (d) the Objection Deadline and procedures for filing
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                          Pg 29 of 119


 objections to confirmation of the Plan, and (e) a summary of the Plan, including a chart

 summarizing the distributions under the Plan. The Confirmation Hearing Notice also clearly

 provides that holders of impaired Interests who do not timely object to the releases provided in

 Article VIII of the Plan (which provision is annexed to the Confirmation Hearing Notice) by the

 Voting Deadline will be deemed to have granted the releases therein.

                50.      To provide additional notice to parties in interest in these cases, the

 Debtors propose to post to the Debtors case website various chapter 11 documents, including the

 following: (a) the Plan, (b) the Disclosure Statement, (c) this Motion and any orders entered in

 connection with this Motion, and (d) the Confirmation Hearing Notice. The website address is

 http://cases.primeclerk.com/foresightenergy.

                51.      Bankruptcy Rule 2002(l) permits the Court to order “notice by publication

 if it finds that notice by mail is impracticable or that it is desirable to supplement the notice.”

 The Debtors request that the Court authorize the Debtors, in their discretion, to give

 supplemental publication notice (the “Publication Notice”) of the Confirmation Hearing on a

 date no less than twenty-eight (28) days before the Confirmation Hearing in a newspaper

 designated by the Debtors in their discretion, and any other trade or other publications that the

 Debtors deem prudent in their sole discretion. The Debtors believe that the publication of certain

 of the contents of the Confirmation Hearing Notice in this manner would provide sufficient

 notice of the date, time, and place of the Confirmation Hearing and the Objection Deadline (and

 related procedures) to persons who do not otherwise receive the Confirmation Hearing Notice by

 mail.

                52.      As contemplated by the Plan, all executory contracts and unexpired leases

 will be deemed assumed under the Plan as of the Effective Date unless, among other things, such
Case 20-41308         Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                          Pg 30 of 119


 contract or lease is identified on the Schedule of Rejected Executory Contracts and Unexpired

 Leases, with such identified agreements to be rejected under the Plan.           In advance of the

 Objection Deadline for the Confirmation Hearing, the Debtors propose to send a notice, a form

 of which is attached hereto as Exhibit E (the “Rejection Notice”), to the counterparties to such

 agreements identified on the Schedule of Rejected Executory Contracts and Unexpired Leases.

 The Rejection Notice will notify such counterparties of, among other things, their inclusion on

 the Schedule of Rejected Executory Contracts and Unexpired Leases, their proposed treatment

 under the Plan, the date, time, and place of the Confirmation Hearing, and the procedures to

 object to their respective agreement’s rejection by the Objection Deadline.

                53.      The proposed service of the Confirmation Hearing Notice will provide

 sufficient notice to all parties in interest of the date, time, and place of the Confirmation Hearing

 and the procedures for objecting to the confirmation of the Plan. In addition, the Publication

 Notice will provide sufficient notice to persons who did not otherwise receive notice pursuant to

 the Confirmation Hearing Notice. Finally, the Rejection Notice will provide sufficient notice to

 all applicable counterparties of rejected agreements of their proposed treatment and the date,

 time, and place of the Confirmation Hearing and the procedures for objecting to the confirmation

 of the Plan.

 E.     Modification of Local Bankruptcy Rule 3018(C)

                54.      The Debtors request this Court’s modification of Local Bankruptcy Rule

 3018(C), which would require the Debtors to bring the original Ballots to the Confirmation

 Hearing. Because of the voluminous number of Ballots that the Voting Agent expects to receive,

 the Debtors request this Court’s permission to bring electronic images of the original Ballots

 returned to the Voting Agent to the Confirmation Hearing in flash drive or similar format and

 make such electronic copies available to any party at the Confirmation Hearing.
Case 20-41308         Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                           Pg 31 of 119


                                                Notice

                55.      Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) counsel

 to the Ad Hoc First Lien Group; (c) counsel to the Ad Hoc Crossover Group; (d) counsel to the

 Facilities Agent; (e) counsel to the Term Agent; (f) counsel to the Indenture Trustee; (g) counsel

 to the collateral trustee under the Debtors’ secured debt facilities; (h) counsel to the DIP Agent;

 (i) counsel to DIP Lenders; (j) the Creditors’ Committee; (k) counsel to Murray Energy

 Corporation; (l) counsel to Reserves; (m) counsel to Javelin; (n) counsel to Uniper Global

 Commodities UK Limited; (o) the Internal Revenue Service; (p) the Securities and Exchange

 Commission; (q) the United States Attorney’s Office for the Eastern District of Missouri; (r) the

 state attorneys general for all states in which the Debtors conduct business; (s) the holders of the

 thirty (30) largest unsecured claims against the Debtors, on a consolidated basis; and (t) any

 party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice

 Parties”). In light of the nature of the relief requested herein, the Debtors submit that no other or

 further notice is necessary.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                          Pg 32 of 119


                WHEREFORE, the Debtors respectfully request entry of the Proposed Order

 granting the relief requested herein and such other relief as is just and proper.

 Dated: April 9, 2020                Respectfully submitted,
        St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                     - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (admitted pro hac vice)
                                     Alice Belisle Eaton (admitted pro hac vice)
                                     Alexander Woolverton (admitted pro hac vice)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                     Pg 33 of 119


                                      Exhibit A

                          Disclosure Statement Hearing Notice
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                          Pg 34 of 119


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

  In re:                                          )   Chapter 11
                                                  )
  FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                  )
                        Debtors.                  )   (Jointly Administered)
                                                  )

                 NOTICE OF HEARING TO CONSIDER APPROVAL
           OF DISLOSURE STATEMENT FOR PLAN OF REORGANIZATION

 PLEASE TAKE NOTICE THAT:

                1.      On April 9 2020, Foresight Energy LP and its debtor affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”), filed the Disclosure Statement for Joint
 Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended,
 modified, or supplemented from time to time, the “Disclosure Statement”) with the United States
 Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”). The Debtors are
 submitting their Disclosure Statement pursuant to section 1125 of chapter 11 of title 11 of the
 United States Code (the “Bankruptcy Code”) for use in the solicitation of votes to accept their
 chapter 11 plan (as amended, modified, or supplemented from time to time, the “Plan”), a copy of
 which is attached to the Disclosure Statement as Exhibit A.

                2.       A hearing to consider approval of the Disclosure Statement, and any
 objections thereto, will be held on May 14, 2020, at 10:00 a.m. (prevailing Central Time) before
 the Honorable Kathy A. Surratt-States, United States Bankruptcy Judge, at the Thomas F. Eagleton
 U.S. Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri 63102, or
 as soon thereafter as counsel may be heard (the “Disclosure Statement Hearing”).

                 3.      Any objections to the Disclosure Statement must (a) be in writing; (b) state
 the name and address of the objecting party and the amount and nature of the claim or interest of
 such party; (c) state the legal and factual basis for and nature of any objection; (d) conform to the
 Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Procedure for the
 United States Bankruptcy Court for the Eastern District of Missouri (the “Local Bankruptcy
 Rules”); and (e) be filed with the Bankruptcy Court, together with proof of service, and served on
 the Debtors and any entities described in Local Bankruptcy Rule 3017(C) so as to be received by
 no later than May 7, 2020 (prevailing Central Time) (the “Objection Deadline”).

                 4.     Copies of the Plan and the Disclosure Statement may be obtained free of
 charge by visiting the website maintained by the Debtors’ voting agent, Prime Clerk LLC
 (the “Voting Agent”), at https://cases.primeclerk.com/foresightenergy. Copies of the Plan and
 Disclosure Statement may also be obtained by calling the Voting Agent at 646-998-7132
 (international); 877-720-6580 (domestic, toll free), or sending an electronic mail message to the
 Voting Agent at ForesightEnergyInfo@PrimeClerk.com.
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 35 of 119


 THE DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. IT HAS NOT BEEN
 APPROVED BY THE BANKRUPTCY COURT UNDER SECTION 1125 OF THE
 BANKRUPTCY CODE. THE DEBTORS ARE NOT SOLICITING VOTES TO ACCEPT
 OR REJECT THE PLAN AT THIS TIME.




                                        2
Case 20-41308   Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                        Pg 36 of 119


 Dated: April 9, 2020             Respectfully submitted,
        St. Louis, Missouri
                                  ARMSTRONG TEASDALE LLP

                                  /s/
                                  Richard W. Engel, Jr. (MO 34641)
                                  John G. Willard (MO 67049)
                                  Kathryn R. Redmond (MO 72087)
                                  7700 Forsyth Boulevard, Suite 1800
                                  St. Louis, Missouri 63105
                                  Tel: (314) 621-5070
                                  Fax: (314) 621-5065
                                  Email: rengel@atllp.com
                                         jwillard@atllp.com
                                         kredmond@atllp.com

                                         - and -

                                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                  Paul M. Basta (admitted pro hac vice)
                                  Alice Belisle Eaton (admitted pro hac vice)
                                  Alexander Woolverton (admitted pro hac vice)
                                  1285 Avenue of the Americas
                                  New York, New York 10019
                                  Tel: (212) 373-3000
                                  Fax: (212) 757-3990
                                  Email: pbasta@paulweiss.com
                                         aeaton@paulweiss.com
                                         awoolverton@paulweiss.com

                                  Counsel to the Debtors and Debtors in Possession




                                             3
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 37 of 119


                                    Exhibit B

                                      Ballots
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31        Main Document
                                    Pg 38 of 119


                                      Exhibit B-1

            Form of Ballot for Holders of Class 3 First Lien Facility Claims
Case 20-41308       Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                            Pg 39 of 119


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                            )   Chapter 11
                                                   )
 FORESIGHT ENERGY LP, et al.,                      )   Case No. 20-41308-659
                                                   )
                       Debtors.                    )   (Jointly Administered)
                                                   )

                BALLOT FOR HOLDERS OF FIRST LIEN FACILITY CLAIMS
                    TO ACCEPT OR REJECT THE DEBTORS’ PLAN

                          CLASS 3: FIRST LIEN FACILITY CLAIMS

               THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS
               4:00 PM, PREVAILING CENTRAL TIME, ON JUNE 16, 2020
               (THE “VOTING DEADLINE”), UNLESS EXTENDED BY THE
               DEBTORS

                This ballot (the “Ballot”) is provided to you to solicit your vote to accept or reject
 the Joint Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors
 (as amended, modified, or supplemented from time to time, the “Plan”) for Foresight Energy LP
 (“Foresight”) and certain of its affiliates (such affiliates, together with Foresight, the “Debtors”).
 Capitalized terms used in this Ballot or the attached instructions that are not otherwise defined
 herein shall have the meanings ascribed to them in the Plan.

                 Please use this Ballot to cast your vote to accept or reject the Plan if you are, as of
 May 11, 2020 (the “Voting Record Date”), (a) a holder of a Claim (a “Holder”) against the
 Debtors arising under that certain credit and guaranty agreement, dated as of March 28, 2017, by
 and among (i) Foresight Energy LLC, as the borrower, (ii) Foresight and certain subsidiaries of
 Foresight Energy LLC, as guarantors, (iii) The Huntington National Bank, as facilities
 administrative agent, (iv) Lord Securities Corporation, as term administrative agent, (v) the other
 lenders party thereto, (vi) Goldman Sachs Lending Partners LLC, The Huntington National
 Bank, Deutsche Bank Securities Inc., and Citigroup Global Markets Inc., as joint lead arrangers
 and joint bookrunners, and (vii) Goldman Sachs Lending Partners LLC, as syndication agent, as
 such agreement may be amended, supplemented, or otherwise modified from time to time and
 (b) an “accredited investor” within the meaning of Rule 501 of the Securities Act of 1933, as
 amended (an “Eligible Holder”). Only Eligible Holders of First Lien Facility Claims may vote to
 accept or reject the Plan using this Ballot. If you hold one or more First Lien Facility Claims but
 you are not an Eligible Holder, you may not use this Ballot or any other ballot to vote to accept
 or reject the Plan.

                The Plan is attached as Exhibit A to the Disclosure Statement for Joint Chapter
 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended,
 modified, or supplemented from time to time, the “Disclosure Statement”), which was included


 19560528v.5
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                         Pg 40 of 119


 in the package (the “Solicitation Package”) you are receiving with this Ballot. The Disclosure
 Statement provides information to assist you in deciding whether to accept or reject the Plan.
 The recoveries described in the Disclosure Statement are subject to confirmation of the Plan. If
 you do not have the Solicitation Package, you may obtain a copy (a) from Prime Clerk LLC
 (the “Voting Agent”) at no charge by: (i) visiting the Voting Agent’s website at
 https://cases.primeclerk.com/foresightenergy, (ii) calling 646-998-7132 (international) or
 877-720-6580 (domestic, toll free), or (iii) sending an electronic message to
 ForesightEnergyBallots@PrimeClerk.com with “Foresight Energy” in the subject line and
 requesting a copy be provided to you; or (b) for a fee via PACER at
 https://ecf.moed.uscourts.gov. You should review the Disclosure Statement and the Plan before
 you vote. You may wish to seek independent legal advice concerning the Plan and your
 classification and treatment under the Plan. If you believe you have received this Ballot in error,
 or if you believe that you have received the wrong ballot, please contact the Voting Agent
 immediately at the address, telephone number, or email address set forth below.

                 On March 10, 2020, the Debtors commenced voluntary cases under chapter 11 of
 title 11 of the United States Code (the “Bankruptcy Code”). The Plan can be confirmed by the
 Bankruptcy Court and thereby made binding on you if it is accepted by the holders of at least
 two-thirds of the aggregate principal amount and more than one-half in number of the Claims
 voted in each Impaired Class, and if the Plan otherwise satisfies the applicable requirements of
 section 1129(a) under the Bankruptcy Code. If the requisite acceptances are not obtained, the
 Bankruptcy Court may nonetheless confirm the Plan if it finds that the Plan (a) provides
 fair and equitable treatment to, and does not unfairly discriminate against, the Class or
 Classes rejecting the Plan, and (b) otherwise satisfies the requirements of section 1129(b) of
 the Bankruptcy Code. If the Plan is confirmed by the Bankruptcy Court, it will be binding
 on you whether or not you vote or if you vote to reject the Plan. To have your vote counted,
 you must complete, sign, and return this Ballot to the Voting Agent by the Voting Deadline.




                                                 2
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                         Pg 41 of 119



                            IMPORTANT NOTICE REGARDING
                               TREATMENT FOR CLASS 3

               Claims in Class 3 consist of First Lien Facility Claims.

                 As described in more detail in the Disclosure Statement and Plan, if the Plan is
 confirmed and the Effective Date occurs, each Holder of an Allowed First Lien Facility Claim
 shall receive its Pro Rata share of 92.75% of the New Common Equity, subject to the Full Equity
 Dilution.

           PLEASE READ THE DISCLOSURE STATEMENT AND THE PLAN FOR
 MORE DETAILS.




                                                3
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                         Pg 42 of 119



            PLEASE READ THE ATTACHED VOTING INFORMATION AND
              INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

  PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
  THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS NOT
  BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
  VALID OR COUNTED AS HAVING BEEN CAST.

                Item 1. Principal Amount of Claim. The undersigned hereby certifies that as of
 the Voting Record Date, the undersigned was the Holder (or authorized signatory of such
 Holder) of a First Lien Facility Claim in the aggregate unpaid principal amount inserted into the
 box below, without regard to any accrued but unpaid interest.

                                   $


                Item 2. Votes on Plan. Please vote either to accept or to reject the Plan with
 respect to your Claims in Class 3 below. Any Ballot not marked either to accept or reject the
 Plan, or marked both to accept and to reject the Plan, shall not be counted in determining
 acceptance or rejection of the Plan.

                     Prior to voting on the Plan, please note the following:

  If you vote to accept the Plan, you shall be deemed to have consented to the release,
  injunction, and exculpation provisions set forth in Articles VIII.D, E and F of the Plan
  and attached hereto as Exhibit 1.

  If you (i) do not vote either to accept or reject the Plan or (ii) vote to reject the Plan and
  do not check the box in Item 3 below, you shall be deemed to have consented to the
  release provisions set forth in Article VIII.D of the Plan and attached hereto as
  Exhibit 1.

  The Disclosure Statement and the Plan must be referenced for a complete description of
  the release, injunction, and exculpation provisions in Articles VIII.D, E, and F of the
  Plan, respectively.

                Vote of Holder of First Lien Facility Claim on the Plan. The undersigned
 Holder of a Class 3 First Lien Facility Claim votes to (check one box):

                         Accept the Plan              Reject the Plan

                Item 3. Optional Release Election. If you voted to reject the Plan in Item 2
 above or if you abstained from voting on the Plan, check this box if you elect not to grant the
 release contained in Article VIII.D of the Plan. Election to withhold consent to the releases
 contained in Article VIII.D of the Plan is at your option. If you submit your Ballot without this

                                                4
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 43 of 119


 box checked, or if you do not submit your Ballot by the Voting Deadline, you will be deemed to
 consent to the releases contained in VIII.D of the Plan to the fullest extent permitted by
 applicable law. If you voted to accept the Plan in Item 2 above, (i) you will be deemed to consent
 to the releases contained in Article VIII.D of the Plan to the fullest extent permitted by
 applicable law and (ii) if you checked this box, your election not to grant the releases will not be
 counted.

                       The undersigned has (i) elected not to vote on the Plan or has voted to
                        reject the Plan in Item 2 and (ii) elects not to grant the releases contained
                        in Article VIII.D of the Plan.




                                                  5
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 44 of 119


                 Item 4. Acknowledgments. By signing this Ballot, the Holder (or authorized
 signatory of such Holder) acknowledges receipt of the Plan, the Disclosure Statement, and the
 other applicable solicitation materials, and certifies that (i) it has the power and authority to vote
 to accept or reject the Plan, (ii) it was the Holder (or is entitled to vote on behalf of such Holder)
 of the First Lien Facility Claim described in Item 1 as of the Voting Record Date, (iii) it is an
 “accredited investor” within the meaning of Rule 501(a) under Regulation D of the Securities
 Act of 1933, as amended, (iv) it has not submitted any other Ballots for other Class 3 First Lien
 Facility Claims held in other accounts or other record names, or if it has submitted Ballots for
 other such Claims held in other accounts or other record names, then such Ballots indicate the
 same vote to accept or reject the Plan, and (v) all authority conferred or agreed to be conferred
 pursuant to this Ballot, and every obligation of the undersigned hereunder, shall be binding on
 the transferees, successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
 legal representatives of the undersigned, and shall not be affected by, and shall survive, the death
 or incapacity of the undersigned. The undersigned understands that an otherwise properly
 completed, executed, and timely returned Ballot failing to indicate either acceptance or rejection
 of the Plan, or indicating both acceptance and rejection of the Plan, will not be counted.



                                                Name of Holder



                                                Signature



                                                Name of Signatory and Title



                                                Name of Institution (if different than Holder)



                                                Street Address



                                                City, State, Zip Code



                                                Telephone Number



                                                Date Completed

                                                   6
Case 20-41308     Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31         Main Document
                                       Pg 45 of 119


          PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS
    MAIL (OR THE ENCLOSED REPLY ENVELOPE PROVIDED), OVERNIGHT
                   COURIER, OR HAND DELIVERY TO:

                                   Foresight Energy LP
                                   c/o Prime Clerk LLC
                                  One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                   New York, NY 10165

                                             OR

                  Submit your Ballot via the Voting Agent’s online portal at
  https://cases.primeclerk.com/foresightenergy. Click on the “Submit E-Ballot” section of
                 the website and follow the instructions to submit your Ballot.

   IMPORTANT NOTE: You will need the following information to retrieve and submit
                     your customized electronic Ballot:

                  Unique E-Ballot ID#:________________________________
   The Voting Agent’s online portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means of
                          electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
                                ID# you receive, as applicable.

 Holders of First Lien Facility Claims who cast a Ballot using the Voting Agent’s online
 portal should NOT also submit a paper Ballot.

 IF THE VOTING AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS BALLOT ON
 OR BEFORE JUNE 16, 2020, AT 4:00 PM, PREVAILING CENTRAL TIME, (AND IF THE
 VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED BY THIS
 CLASS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY
 IN THE DISCRETION OF THE DEBTORS.




                                              7
Case 20-41308    Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                       Pg 46 of 119


 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY CALLING 646-998-7132
 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY SENDING AN
 EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM WITH “FORESIGHT
 ENERGY” IN THE SUBJECT LINE.

 VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

 1.   Complete the Ballot by providing all the information requested. Any Ballot that is
      illegible, contains insufficient information to identify the holder, does not contain an
      original signature, or is unsigned will not be counted. You may return the Ballot by
      either of the following two methods:

      Use of Hard Copy Ballot. To ensure that your hard copy Ballot is counted, you must:
      (a) complete your Ballot in accordance with these instructions; (b) clearly indicate your
      decision either to accept or reject the Plan in the boxes provided in Item 2 of the Ballot;
      and (c) clearly sign and return your original Ballot in the enclosed pre-addressed, pre-
      paid envelope or via first class mail, overnight courier, or hand delivery to the following
      address:


                                       Foresight Energy LP
                                       c/o Prime Clerk LLC
                                      One Grand Central Place
                                   60 East 42nd Street, Suite 1440
                                       New York, NY 10165

                                Attention: Foresight Energy Balloting


      Use of Online Ballot Portal. To ensure that your electronic Ballot is counted, please
      follow the instructions of the Debtors’ case administration website at
      https://cases.primeclerk.com/foresightenergy. You will need to enter your unique E-
      Ballot identification number indicated above. The online balloting portal is the sole
      manner in which Ballots will be accepted via electronic or online transmission. Ballots
      will not be accepted by facsimile or electronic means (other than the online portal).

      The Voting Agent will tabulate all properly completed Ballots received on or before
      the Voting Deadline.

 2.   If neither the “Accept” nor “Reject” box is checked in Item 2, or the Ballot is otherwise
      not properly completed, executed, or timely returned, then the Ballot may not be counted.
      If both the “Accept” and “Reject” box is checked in Item 2, the Ballot will not be
      counted.

 3.   You must vote all your Class 3 First Lien Facility Claims under the Plan either to accept
      or reject the Plan. Accordingly, if you return more than one Ballot voting different Class
      3 First Lien Facility Claims, the Ballots are not voted in the same manner, and you do not

                                               8
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                        Pg 47 of 119


       correct this before the Voting Deadline, those Ballots will not be counted. An otherwise
       properly executed Ballot that attempts to partially accept and partially reject the Plan will
       likewise not be counted.

 4.    If you abstained from voting on the Plan or voted to reject the Plan and, in each case,
       elect not to grant the releases contained in Article VIII.D of the Plan, check the box in
       Item 3. Election to withhold consent to the releases contained in Article VIII.D of the
       Plan is at your option. If you submit your Ballot without the box in Item 3 checked or if
       you fail to submit your Ballot by the Voting Deadline, you will be deemed to consent to
       the releases set forth in Article VIII.D of the Plan to the fullest extent permitted by
       applicable law.

 5.    If you vote to accept the Plan by checking the “Accept” box in Item 2, but you also check
       the box in Item 3, your election not to grant the releases will not be counted, as your vote
       in favor of the Plan shall be deemed a consent to the releases set forth in Article VIII.D of
       the Plan to the fullest extent permitted by applicable law.

 6.    The Ballot does not constitute, and shall not be deemed to be, a proof of claim or interest
       or an assertion or admission of a Claim or Interest.

 7.    The Ballot is not a letter of transmittal and may not be used for any purpose other than to
       vote to accept or reject the Plan.

 8.    If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the
       latest received, properly executed Ballot submitted to the Voting Agent will supersede
       any prior Ballot, provided that, if a Holder timely submits a both a paper Ballot and
       electronic Ballot on account of the same Claim, the electronic Ballot shall supersede the
       paper Ballot.

 9.    In the event that (i) the Debtors revoke or withdraw the Plan, or (ii) the Confirmation
       Order is not entered or consummation of the Plan does not occur, this Ballot shall
       automatically be null and void and deemed withdrawn without any requirement of
       affirmative action by or notice to you.

 10.   There may be changes made to the Plan that do not cause material adverse effects on an
       accepting Class. If such non-material changes are made to the Plan, the Debtors will not
       resolicit votes for acceptance or rejection of the Plan.

 11.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
       ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
       CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER
       MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

 12.   PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT IN THE
       ENVELOPE PROVIDED.

 13.   IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR
       BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR

                                                9
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 48 of 119


       THE VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 646-998-
       7132 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY
       SENDING AN EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM
       WITH “FORESIGHT ENERGY” IN THE SUBJECT LINE. PLEASE DO NOT
       DIRECT ANY INQUIRIES TO THE BANKRUPTCY COURT.

 14.   THE VOTING AGENT IS NOT AUTHORIZED TO AND WILL NOT PROVIDE
       LEGAL ADVICE.




                                        10
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 49 of 119


                                              Exhibit 1

 Plan Injunction, Releases, and Exculpation

         If you vote to accept the Plan or you, directly or indirectly, receive and accept a
 distribution under the Plan, you shall be deemed to have consented to the exculpation and
 injunction provisions set forth in Articles VIII.E and F of the Plan, respectively. If you are
 entitled to vote on the Plan and you (i) vote to accept the Plan, (ii) do not vote to either accept or
 reject the Plan and do not check the box in Item 3 above, or (iii) vote to reject the Plan and do
 not check the box in Item 3 above, you shall be deemed to have consented to the release
 provisions set forth in Article VIII.D of the Plan. The Disclosure Statement and the Plan must be
 referenced for a complete description of the release, injunction, and exculpation. Capitalized
 terms used in this Exhibit that are not otherwise defined herein shall have the meanings ascribed
 to them in the Plan.

 Article VIII.D Releases by Holders of Claims and Interests

         Except as otherwise specifically provided in the Plan, for good and valuable
 consideration, including the services of the Released Parties to facilitate the expeditious
 reorganization of the Debtors and the implementation of the restructuring contemplated by the
 Plan, effective as of the Effective Date, each of the Releasing Parties (regardless of whether a
 Releasing Party is a Released Party) shall be deemed to have conclusively, absolutely,
 unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
 Released Parties and their respective property from any and all Released Claims; provided,
 nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and
 directors waiving any Claims arising under employment or severance agreements (after giving
 effect to any modifications contemplated by the Plan) or indemnification Claims against the
 Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any
 rights as beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
 VIII.D of the Plan do not release any post-Effective Date obligations of any party or Entity
 arising under the Plan or any document, instrument or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which
 include, by reference, each of the related provisions and definitions contained herein, and,
 further, shall constitute the Bankruptcy Court’s finding that the releases contained in Article VIII
 of the Plan are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in
 exchange for the good and valuable consideration provided by the Released Parties; (4) a good
 faith settlement and compromise of the released claims; (5) in the best interests of the Debtors
 and their Estates; (6) fair, equitable, and reasonable; (7) given and made after due notice and
 opportunity for hearing; and (8) a bar to any of the Releasing Parties asserting any claim or
 Cause of Action released pursuant to the releases contained in Article VIII of the Plan against
 any of the Released Parties.
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                         Pg 50 of 119


 Article VIII.E Exculpation

         Except as otherwise specifically provided in the Plan, no Released Party shall have or
 incur, and each Released Party is hereby released and exculpated from, any Exculpated Claim;
 provided, however, that the foregoing “Exculpation” shall have no effect on the liability of any
 Entity that results from any such act or omission that is determined by a Final Order to have
 constituted fraud, gross negligence or willful misconduct.

 Article VIII.F Injunction.

        Except as otherwise expressly provided in the Plan or for obligations issued or required to
 be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold or may
 hold Claims or Interests that have been released, discharged or are subject to exculpation
 pursuant to Article VIII of the Plan, are permanently enjoined, from and after the Effective Date,
 from taking any of the following actions against, as applicable, the Debtors, the Reorganized
 Debtors, and/or the Released Parties:

        1.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests;

        2.      enforcing, attaching, collecting or recovering by any manner or means any
                judgment, award, decree or order against such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        3.      creating, perfecting or enforcing any lien or encumbrance of any kind against
                such Entities or the property or the Estates of such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        4.      asserting any right of setoff, subrogation or recoupment of any kind against any
                obligation due from such Entities or against the property of such Entities on
                account of or in connection with or with respect to any such Claims or Interests
                unless such Holder has filed a motion requesting the right to perform such setoff
                on or before the Effective Date, and notwithstanding an indication of a Claim or
                Interest or otherwise that such Holder asserts, has, or intends to preserve any right
                of setoff pursuant to applicable law or otherwise; and

        5.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests released or settled pursuant to the Plan.

        Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
 any party under the Plan or under any document, instrument or agreement (including those
 attached to the Disclosure Statement or included in the Plan Supplement) executed to implement
 the Plan from bringing an action to enforce the terms of the Plan or such document, instrument or
 agreement (including those attached to the Disclosure Statement or included in the Plan
 Supplement) executed to implement the Plan.


                                                  2
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                    Pg 51 of 119


                                     Exhibit B-2

         Form of Master Ballot for Holders of Class 4 Second Lien Notes Claims
Case 20-41308         Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                  Main Document
                                              Pg 52 of 119


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 In re:                                                 )     Chapter 11
                                                        )
 FORESIGHT ENERGY LP, et al.,                           )     Case No. 20-41308-659
                                                        )
                         Debtors.                       )     (Jointly Administered)
                                                        )

           MASTER BALLOT TO ACCEPT OR REJECT THE DEBTORS’ PLAN

                            CLASS 4: SECOND LIEN NOTES CLAIMS

            THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS
            4:00 PM, PREVAILING CENTRAL TIME, ON JUNE 16, 2020 (THE
            “VOTING DEADLINE”), UNLESS EXTENDED BY THE DEBTORS

                   This master ballot (the “Ballot”) is provided to you in your capacity as a broker,
 dealer, commercial bank, trust company, or other agent nominee (each a “Nominee”) of one or
 more Beneficial Holders 1 of Class 4 Second Lien Notes Claims as of May 11, 2020 (the “Voting
 Record Date”), to solicit your vote to accept or reject the Joint Chapter 11 Plan of
 Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended, modified, or
 supplemented from time to time, the “Plan”) for Foresight Energy LP (“Foresight”) and certain
 of its affiliates (such affiliates, together with Foresight, the “Debtors”). Capitalized terms used in
 this Ballot or the attached instructions that are not otherwise defined herein shall have the
 meanings ascribed to them in the Plan.

                 The Plan is attached as Exhibit A to the Disclosure Statement for Joint Chapter
 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended,
 modified, or supplemented from time to time, the “Disclosure Statement”), which was included
 in the package (the “Solicitation Package”) you are receiving with this Ballot. The Disclosure
 Statement provides information to assist Holders in deciding whether to accept or reject the Plan.
 The recoveries described in the Disclosure Statement are subject to confirmation of the Plan. If
 you do not have the Solicitation Package, you may obtain a copy (a) from Prime Clerk LLC
 (the “Voting Agent”) at no charge by: (i) visiting the Voting Agent’s website at
 https://cases.primeclerk.com/foresightenergy, (ii) calling 646-998-7132 (international) or 877-
 720-6580 (domestic, toll free), or (iii) sending an electronic message to
 ForesightEnergyBallots@PrimeClerk.com with “Foresight Energy” in the subject line and
 requesting a copy be provided to you; or (b) for a fee via PACER at

 1
          A “Beneficial Holder” is a beneficial owner of Class 4 Second Lien Notes Claims whose Claims have not
 been satisfied prior to the Voting Record Date pursuant to court order or otherwise, as reflected in the records
 maintained by the Nominees (as defined herein) holding through the Depository Trust Company or other relevant
 security depository and/or the applicable indenture trustee, as of the Voting Record Date.



                                                            [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                         Pg 53 of 119


 https://ecf.moed.uscourts.gov. You should review the Disclosure Statement and the Plan before
 you vote. You may wish to seek independent legal advice concerning the Plan and your
 classification and treatment under the Plan. If you believe you have received this Ballot in error,
 or if you believe that you have received the wrong ballot, please contact the Voting Agent
 immediately at the address, telephone number, or email address set forth below.

                 Please use this Ballot to (i) transmit votes to accept or reject the Plan and
 (ii) make elections, each on behalf of and in accordance with the ballots cast by the Beneficial
 Holders holding Class 4 Second Lien Notes Claims through them. In lieu of submitting this
 Ballot, you may also send Beneficial Holders a pre-validated Class 4 Second Lien Notes Claims
 ballot (a “Pre-Validated Ballot”). Based on your decision whether or not to pre-validate the
 ballot, the below guidance with respect to pre-validation is mutually exclusive.

                 Pre-Validated Ballot. You may pre-validate a ballot by completing a ballot with
 the exception of Items 2, 3, and 4 and: (a) indicating on the ballot (i) the name and DTC
 participant number of the Nominee, (ii) the aggregate principal amount of Class 4 Second Lien
 Notes Claims held by such Nominee for the Beneficial Holder, and (iii) the account number(s)
 for the account(s) in which such Class 4 Second Lien Notes Claims are held by the Nominee, and
 (b) including a medallion guarantee stamp on the ballot validating the amount of Class 4 Second
 Lien Notes Claims held by such Nominee on behalf of the Beneficial Holder as of the Voting
 Record Date. Once you pre-validate a ballot, you must immediately forward the Solicitation
 Package to each applicable Beneficial Holder, including (i) the Pre-Validated Ballot, (ii) the Plan
 and Disclosure Statement, (iii) a postage pre-paid return envelope addressed to the Voting Agent,
 and (iv) clear instructions that the Beneficial Holder must return its completed and executed
 ballot to the Voting Agent before the Voting Deadline.

                 Not Pre-Validated Ballot. If you choose not to pre-validate ballots, you must
 immediately forward the Solicitation Package to each Beneficial Holder, including (a) the ballot,
 (b) the Plan and Disclosure Statement, (c) a return envelope addressed to you, its Nominee, and
 (d) clear instructions stating that the Beneficial Holder must return its ballot directly to you in
 sufficient time to allow you to execute this Ballot and return it to the Voting Agent before the
 Voting Deadline. Upon receipt of completed and executed ballots returned to you by the
 Beneficial Holder, you must compile and validate the Beneficial Holder’s votes and other
 relevant information using the customer’s name or account number. You must then execute this
 Ballot and transmit it to the Voting Agent by the Voting Deadline. You must retain such ballots
 in your files for a period of one (1) year after the effective date of the Plan (as you may be
 ordered to produce the Beneficial Holder ballots to the Debtors or the Bankruptcy Court).

                No fees or commissions or other remuneration will be payable to you in your
 capacity as Nominee for soliciting votes on the proposals related to the Plan. The Debtors will,
 however, upon written request, reimburse you for customary mailing and handling expenses you
 incur in forwarding the ballot and other enclosed materials to the Beneficial Holders.

               You are authorized to collect votes to accept or to reject the Plan from Beneficial
 Holders in accordance with your customary practices, including the use of a “voting instruction
 form” in lieu of, or in addition to, a Beneficial Holder ballot, and collecting votes from
 Beneficial Holders through online voting, by phone facsimile, or other electronic means.

                                                 2
                                                  [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                         Pg 54 of 119


                 On March 10, 2020, the Debtors commenced voluntary cases under chapter 11 of
 title 11 of the United States Code (the “Bankruptcy Code”). The Plan can be confirmed by the
 Bankruptcy Court and thereby made binding on you if it is accepted by the holders of at least
 two-thirds of the aggregate principal amount and more than one-half in number of the Claims
 voted in each Impaired Class, and if the Plan otherwise satisfies the applicable requirements of
 section 1129(a) under the Bankruptcy Code. If the requisite acceptances are not obtained, the
 Bankruptcy Court may nonetheless confirm the Plan if it finds that the Plan (a) provides
 fair and equitable treatment to, and does not unfairly discriminate against, the Class or
 Classes rejecting the Plan, and (b) otherwise satisfies the requirements of section 1129(b) of
 the Bankruptcy Code. If the Plan is confirmed by the Bankruptcy Court, it will be binding
 on you whether or not you vote or if you vote to reject the Plan. To have your vote counted,
 you must complete, sign, and return this Ballot to the Voting Agent by the Voting Deadline.




                                                3
                                                 [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                        Pg 55 of 119



                           IMPORTANT NOTICE REGARDING
                              TREATMENT FOR CLASS 4

               Claims in Class 4 consist of Second Lien Notes Claims.

                As described in more detail in the Disclosure Statement and Plan, if the Plan is
 confirmed and the Effective Date occurs, the Beneficial Holder(s) of Allowed Second Lien Notes
 Claims shall receive its Pro Rata Share of 7.25% of the New Common Equity, subject to the Full
 Equity Dilution.

           PLEASE READ THE DISCLOSURE STATEMENT AND THE PLAN FOR
 MORE DETAILS.




                                               4
                                                [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                         Pg 56 of 119



            PLEASE READ THE ATTACHED VOTING INFORMATION AND
              INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

  PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
  THE INFORMATION REQUESTED UNDER ITEM 5. IF THIS BALLOT HAS NOT
  BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
  VALID OR COUNTED AS HAVING BEEN CAST.


                Item 1. Certification of Authority to Vote. The undersigned hereby certifies that
 as of the Voting Record Date, the undersigned (please check the applicable box).

             is a Nominee for Beneficial Holder(s) on account of the Class 4 Second Lien Notes
              Claims listed in Item 2 below;

             is acting under a power of attorney and/or agency (a copy of which must be
              provided upon request) granted by the Beneficial Holder(s) or Nominee that is
              the registered Holder of the Class 4 Second Lien Notes Claims listed in Item 2
              below; or

             has been granted a proxy (an original of which is annexed hereto) from (a) a
              Nominee; or (b) the Beneficial Holder that is the registered Holder of the Class 4
              Second Lien Notes Claim listed in Item 2 below.

 Accordingly, the undersigned hereby certifies that it has full power and authority to vote to
 accept or reject the Plan on behalf of such Beneficial Holder(s) on account of such Class 4
 Second Lien Notes Claims.




                                                5
                                                 [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308            Doc 270         Filed 04/09/20 Entered 04/09/20 22:02:31                            Main Document
                                                   Pg 57 of 119



                Item 2. Votes on Plan. The undersigned transmits the following vote(s) of the
 Beneficial Holder(s) in respect of such Beneficial Holder’s Class 4 Second Lien Notes Claim(s),
 and hereby certifies that the following Beneficial Holder(s), as identified by their respective
 customer account numbers set forth below, are a Beneficial Holder as of the Voting Record Date
 and have delivered to the undersigned, as Nominee, properly executed Beneficial Holder ballots
 casting such votes. 2

                                                                                                            Opt-Out Release
                                Customer                  Vote on the Plan of Reorganization
                                                                                                               Election
                             Account Number
           CUSIP                                                                                            Indicate below if
                             or Name of Each
                                                         Accept the Plan             Reject the Plan        Beneficial Holder
                             Beneficial Holder
                                                                                                             checked box in
                                                                                                                 Item 3
     1.                                              $                           $
     2.                                              $                           $
     3.                                              $                           $
     4.                                              $                           $
     5.                                              $                           $
     6.                                              $                           $
     7.                                              $                           $
     8.                                              $                           $
     9.                                              $                           $
     10.                                             $                           $
                                    TOTAL            $                           $



 IF YOU ARE ACTING AS A VOTING NOMINEE FOR MORE THAN TEN
 BENEFICIAL HOLDERS, PLEASE ATTACH ADDITIONAL SHEETS, AS
 NECESSARY.

                 Item 3. Optional Release Election. Beneficial Holders who vote to reject the
 Plan in Item 2 of the Beneficial Holder ballot or abstain from voting on the Plan must check the
 box in Item 3 of the Beneficial Holder ballot if they elect not to grant the release contained in
 Article VIII.D of the Plan. Election to withhold consent to the releases contained in Article
 VIII.D of the Plan is at the Beneficial Holder’s option. If a Beneficial Holder submits its
 Beneficial Holder ballot without this box in Item 3 checked, or if the Beneficial Holder does not
 submit a ballot by the Voting Deadline, the Beneficial Holder will be deemed to consent to the
 releases contained in VIII.D of the Plan to the fullest extent permitted by applicable law. If the
 Beneficial Holder voted to accept the Plan in Item 2 of the Beneficial Holder ballot, (i) the
 Beneficial Holder will be deemed to consent to the releases contained in Article VIII.D of the
 Plan to the fullest extent permitted by applicable law and (ii) if the Beneficial Holder checked the
 box in Item 3 of the Beneficial Holder ballot, its election not to grant the releases will not be
 counted.
 2
           Indicate in the appropriate column the aggregate principal amount voted for each account, or attach such information to
 this Master Ballot in the form of the following table. Please note each Beneficial Holder must vote all of each such Beneficial
 Holder’s Class 4 Second Lien Notes Claims to accept or to reject the Plan, and may not split such vote. Any Beneficial Holder
 Ballot executed by the Beneficial Holder that does not indicate an acceptance or rejection of the Plan, or which indicates both an
 acceptance and a rejection of the Plan, shall not be counted.


                                                                 6
                                                                  [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                           Pg 58 of 119


                 Item 4. Certification as to Transcription of Information from Item 4 as to
 Class 4 Second Lien Notes Claims Voted Through Other Ballots. The undersigned certifies
 that it has transcribed in the following table the information, if any, that the Beneficial Holder
 ballot, identifying any Class 4 Second Lien Notes Claims for which such Beneficial Holders
 have submitted other ballots (other than to the undersigned):

                   Your                                                              TRANSCRIBE
                 Customer                                                            FROM ITEM 4
                  Account                                                              OF THE
               Number for                                                            BENEFICIAL
              Each Beneficial                                                          HOLDER
               Holder That                                                            BALLOTS:
                Completed
               Item 4 of the
                                Account Number                                      Principal Amount
   CUSIP         Beneficial                      DTC Participant   Name of Holder
                                                                                    of Class 4 Second
                  Holder                            Number
                   Ball                                                             Lien Notes Claims
                    ot                                                                    Voted
 1.                                                                                 $
 2.                                                                                 $
 3.                                                                                 $
 4.                                                                                 $
 5.                                                                                 $
 6.                                                                                 $
 7.                                                                                 $
 8.                                                                                 $
 9.                                                                                 $
 10.                                                                                $

                 Item 5. Acknowledgments. By signing this Ballot, the undersigned certifies that:
                 1.      (i) it has received a copy of the Plan, the Disclosure Statement, the
 Beneficial Holder Ballot, and the other applicable solicitation materials, and it has delivered the
 same to the Beneficial Holders holding Class 4 Second Lien Notes Claims through the
 undersigned, (ii) it has received a completed and signed Beneficial Holder ballot from each such
 Beneficial Holder; (iii) it is the registered Holder of the securities being voted, or is the agent
 thereof; and (iv) it has been authorized by each such Beneficial Holder to vote on the Plan and to
 make applicable elections;

                 2.    it has properly disclosed: (i) the number of Beneficial Holders holding
 Class 4 Second Lien Notes Claims through the undersigned; (ii) the respective amounts of Class
 4 Second Lien Notes Claims owned by each Beneficial Holder; (iii) each such Beneficial
 Holder’s respective vote concerning the Plan; and (iv) the customer account or other
 identification number for each such Beneficial Holder;

                 3.      if it is a Beneficial Holder and uses this Master Ballot to vote the
 undersigned’s Class 4 Second Lien Notes Claims, it confirms and attests to each of the
 certifications in Item 5 of the applicable Beneficial Holder Ballot;

               4.     each such Beneficial Holder has certified to it, or an intermediary
 Nominee, as applicable, that the Beneficial Holder is eligible to vote on the Plan; and


                                                  7
                                                   [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 59 of 119


                 5.     it will maintain the Beneficial Holder ballots and evidence of separate
 transactions returned by the Beneficial Holders (whether properly completed or defective) for at
 least one year after the Voting Deadline, and disclose all such information to the Bankruptcy
 Court or the Debtors, as the case may be, if so ordered.

                The undersigned understands that an otherwise properly completed, executed, and
 timely returned Ballot failing to indicate either acceptance or rejection of the Plan, or indicating
 both acceptance and rejection of the Plan, will not be counted.



                                               Name of Nominee



                                               Participant Number



                                               Name of Agent for Nominee



                                               Signature



                                               Name of Signatory and Title (if other than
                                               Nominee)



                                               Street Address



                                               City, State, Zip Code



                                               Telephone Number



                                               Date Completed


       PLEASE EITHER COMPLETE, SIGN, AND DATE THIS BALLOT AND
   RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS

                                                  8
                                                   [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308     Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31         Main Document
                                       Pg 60 of 119


     MAIL (OR THE ENCLOSED REPLY ENVELOPE PROVIDED), OVERNIGHT
                COURIER, EMAIL, OR HAND DELIVERY TO:

                                   Foresight Energy LP
                                   c/o Prime Clerk LLC
                                  One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                   New York, NY 10165

                      Email: foresightenergyballots@primeclerk.com

 If you would like to coordinate hand delivery of your master Ballot, please send an email to
 foresightenergyballots@primeclerk.com and provide the anticipated date and time of your
                                          delivery.

                                            -OR-

   SEND YOUR BENEFICIAL HOLDERS A PRE-VALIDATED BALLOT IN THEIR
  SOLICITATION PACKAGE FOR DIRECT RETURN TO THE VOTING AGENT AT
                        THE ADDRESS ABOVE.

   IF THE VOTING AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON OR
  BEFORE JUNE 16, 2020, AT 4:00 PM, PREVAILING CENTRAL TIME, (AND IF THE
    VOTING DEADLINE IS NOT EXTENDED), THE VOTE TRANSMITTED BY THIS
 BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY IN THE
                       DISCRETION OF THE DEBTORS.




                                              9
                                               [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308    Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                       Pg 61 of 119


 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY CALLING 646-998-7132
 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY SENDING AN
 EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM WITH “FORESIGHT
 ENERGY” IN THE SUBJECT LINE.

 VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

 1.   Complete the Ballot by providing all the information requested. Any Ballot that is
      illegible, contains insufficient information to identify the holder, does not contain an
      original signature, or is unsigned will not be counted.

      To ensure that the votes of your Beneficial Holders count, you should have already done
      one of the following: (a) delivered the Beneficial Holder ballots and the Solicitation
      Package to each Beneficial Holder with clear instructions on when to return such ballots
      to you to allow you to complete and return this Ballot so that the Voting Agent actually
      receives it prior to the Voting Deadline; or (b) if you are not submitting this Ballot, sent
      the Beneficial Holders the Pre-Validated Ballots in their Solicitation Package for direct
      return to the Voting Agent at:


                                        Foresight Energy LP
                                        c/o Prime Clerk LLC
                                       One Grand Central Place
                                    60 East 42nd Street, Suite 1440
                                        New York, NY 10165

                                Attention: Foresight Energy Balloting

                           Email: foresightenergyballots@primeclerk.com


      The Voting Agent will tabulate all properly completed Ballots received on or before
      the Voting Deadline.

 2.   If neither the “Accept” nor “Reject” box is checked in Item 2, or the Ballot is otherwise
      not properly completed, executed, or timely returned, then the Ballot may not be counted.
      If both the “Accept” and “Reject” box is checked in Item 2, the Ballot will not be
      counted.

 3.   You must vote all your Class 4 Second Lien Notes Claims under the Plan either to accept
      or reject the Plan. Accordingly, if you return more than one Ballot voting different
      Class 4 Second Lien Notes Claims, the Ballots are not voted in the same manner, and you
      do not correct this before the Voting Deadline, those Ballots will not be counted. An
      otherwise properly executed Ballot that attempts to partially accept and partially reject
      the Plan will likewise not be counted.



                                              10
                                               [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                        Pg 62 of 119


 4.    If you abstained from voting on the Plan or voted to reject the Plan and, in each case,
       elect not to grant the releases contained in Article VIII.D of the Plan, check the box in
       Item 3. Election to withhold consent to the releases contained in Article VIII.D of the
       Plan is at your option. If you submit your Ballot without the box in Item 3 checked or if
       you fail to submit your Ballot by the Voting Deadline, you will be deemed to consent to
       the releases set forth in Article VIII.D of the Plan to the fullest extent permitted by
       applicable law.

 5.    If you vote to accept the Plan by checking the “Accept” box in Item 2, but you also check
       the box in Item 3, your election not to grant the releases will not be counted, as your vote
       in favor of the Plan shall be deemed a consent to the releases set forth in Article VIII.D of
       the Plan to the fullest extent permitted by applicable law.

 6.    The Ballot does not constitute, and shall not be deemed to be, a proof of claim or interest
       or an assertion or admission of a Claim or Interest.

 7.    The Ballot is not a letter of transmittal and may not be used for any purpose other than to
       vote to accept or reject the Plan.

 8.    If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the
       latest received, properly executed Ballot submitted to the Voting Agent will supersede
       any prior Ballot, provided that, if both a paper Ballot and electronic Ballot are submitted
       timely on account of the same Class 4 Second Lien Notes Claim(s), the electronic Ballot
       shall supersede the paper Ballot.

 9.    In the event that (i) the Debtors revoke or withdraw the Plan, or (ii) the Confirmation
       Order is not entered or consummation of the Plan does not occur, this Ballot shall
       automatically be null and void and deemed withdrawn without any requirement of
       affirmative action by or notice to you.

 10.   There may be changes made to the Plan that do not cause material adverse effects on an
       accepting Class. If such non-material changes are made to the Plan, the Debtors will not
       resolicit votes for acceptance or rejection of the Plan.

 11.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
       ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
       CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER
       MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

 12.   PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT IN THE
       ENVELOPE PROVIDED.

 13.   IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR
       BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR
       THE VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 646-998-
       7132 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY
       SENDING AN EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM


                                                11
                                                 [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31      Main Document
                                    Pg 63 of 119


       WITH “FORESIGHT ENERGY” IN THE SUBJECT LINE. PLEASE DO NOT
       DIRECT ANY INQUIRIES TO THE BANKRUPTCY COURT.

 14.   THE VOTING AGENT IS NOT AUTHORIZED TO AND WILL NOT PROVIDE
       LEGAL ADVICE.




                                        12
                                         [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 64 of 119


                                              Exhibit 1

 Plan Injunction, Releases, and Exculpation

         If you vote to accept the Plan or you, directly or indirectly, receive and accept a
 distribution under the Plan, you shall be deemed to have consented to the exculpation and
 injunction provisions set forth in Articles VIII.E and F of the Plan, respectively. If you are
 entitled to vote on the Plan and you (i) vote to accept the Plan, (ii) do not vote to either accept or
 reject the Plan and do not check the box in Item 3 above, or (iii) vote to reject the Plan and do
 not check the box in Item 3 above, you shall be deemed to have consented to the release
 provisions set forth in Article VIII.D of the Plan. The Disclosure Statement and the Plan must be
 referenced for a complete description of the release, injunction, and exculpation. Capitalized
 terms used in this Exhibit that are not otherwise defined herein shall have the meanings ascribed
 to them in the Plan.

 Article VIII.D Releases by Holders of Claims and Interests

         Except as otherwise specifically provided in the Plan, for good and valuable
 consideration, including the services of the Released Parties to facilitate the expeditious
 reorganization of the Debtors and the implementation of the restructuring contemplated by the
 Plan, effective as of the Effective Date, each of the Releasing Parties (regardless of whether a
 Releasing Party is a Released Party) shall be deemed to have conclusively, absolutely,
 unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
 Released Parties and their respective property from any and all Released Claims; provided,
 nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and
 directors waiving any Claims arising under employment or severance agreements (after giving
 effect to any modifications contemplated by the Plan) or indemnification Claims against the
 Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any
 rights as beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
 VIII.D of the Plan do not release any post-Effective Date obligations of any party or Entity
 arising under the Plan or any document, instrument or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which
 include, by reference, each of the related provisions and definitions contained herein, and,
 further, shall constitute the Bankruptcy Court’s finding that the releases contained in Article VIII
 of the Plan are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in
 exchange for the good and valuable consideration provided by the Released Parties; (4) a good
 faith settlement and compromise of the released claims; (5) in the best interests of the Debtors
 and their Estates; (6) fair, equitable, and reasonable; (7) given and made after due notice and
 opportunity for hearing; and (8) a bar to any of the Releasing Parties asserting any claim or
 Cause of Action released pursuant to the releases contained in Article VIII of the Plan against
 any of the Released Parties.
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                         Pg 65 of 119


 Article VIII.E Exculpation

         Except as otherwise specifically provided in the Plan, no Released Party shall have or
 incur, and each Released Party is hereby released and exculpated from, any Exculpated Claim;
 provided, however, that the foregoing “Exculpation” shall have no effect on the liability of any
 Entity that results from any such act or omission that is determined by a Final Order to have
 constituted fraud, gross negligence or willful misconduct.

 Article VIII.F Injunction.

        Except as otherwise expressly provided in the Plan or for obligations issued or required to
 be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold or may
 hold Claims or Interests that have been released, discharged or are subject to exculpation
 pursuant to Article VIII of the Plan, are permanently enjoined, from and after the Effective Date,
 from taking any of the following actions against, as applicable, the Debtors, the Reorganized
 Debtors, and/or the Released Parties:

        1.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests;

        2.      enforcing, attaching, collecting or recovering by any manner or means any
                judgment, award, decree or order against such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        3.      creating, perfecting or enforcing any lien or encumbrance of any kind against
                such Entities or the property or the Estates of such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        4.      asserting any right of setoff, subrogation or recoupment of any kind against any
                obligation due from such Entities or against the property of such Entities on
                account of or in connection with or with respect to any such Claims or Interests
                unless such Holder has filed a motion requesting the right to perform such setoff
                on or before the Effective Date, and notwithstanding an indication of a Claim or
                Interest or otherwise that such Holder asserts, has, or intends to preserve any right
                of setoff pursuant to applicable law or otherwise; and

        5.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests released or settled pursuant to the Plan.

        Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
 any party under the Plan or under any document, instrument or agreement (including those
 attached to the Disclosure Statement or included in the Plan Supplement) executed to implement
 the Plan from bringing an action to enforce the terms of the Plan or such document, instrument or
 agreement (including those attached to the Disclosure Statement or included in the Plan
 Supplement) executed to implement the Plan.


                                                  2
Case 20-41308    Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                       Pg 66 of 119


                                         Exhibit 2

 Please check one box below to indicate the CUSIP/ISIN to which this master Ballot pertains
 (or clearly indicate such information directly on the master Ballot or on a schedule
 thereto). If you check more than one box below, you risk the votes being conveyed through
 this master Ballot being deemed defective and invalid.


                            Class 4 – Second Lien Notes Claims


                 2nd Lien 11.5% due 4/1/2023 (144A)         345525AE9 / US345525AE90

                2nd Lien 11.5% due 4/1/2023 (REGS)          U34550AE0 / USU34550AE00
Case 20-41308   Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31      Main Document
                                     Pg 67 of 119


                                      Exhibit B-3

    Form of Beneficial Holder Ballot for Holders of Class 4 Second Lien Notes Claims
Case 20-41308         Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                  Main Document
                                              Pg 68 of 119


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 In re:                                                 )     Chapter 11
                                                        )
 FORESIGHT ENERGY LP, et al.,                           )     Case No. 20-41308-659
                                                        )
                         Debtors.                       )     (Jointly Administered)
                                                        )

                  BENEFICIAL HOLDER BALLOT FOR ACCEPTANCE OR
                         REJECTION OF THE DEBTORS’ PLAN

                            CLASS 4: SECOND LIEN NOTES CLAIMS

              THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS
              4:00 PM, PREVAILING CENTRAL TIME, ON JUNE 16, 2020 (THE
              “VOTING DEADLINE”), UNLESS EXTENDED BY THE DEBTORS

                 This ballot (the “Ballot”) is provided to you in your capacity as a Beneficial
 Holder, as indicated by the records maintained by your Nominee, 2 to solicit your vote to accept
          1

 or reject the Joint Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated
 Debtors (as amended, modified, or supplemented from time to time, the “Plan”) for Foresight
 Energy LP (“Foresight”) and certain of its affiliates (such affiliates, together with Foresight, the
 “Debtors”). Capitalized terms used in this Ballot or the attached instructions that are not
 otherwise defined herein shall have the meanings ascribed to them in the Plan.

                Please use this Ballot to cast your vote to accept or reject the Plan if you are, as of
 May 11, 2020 (the “Voting Record Date”), (a) a Beneficial Holder of a Second Lien Notes Claim
 (a “Holder”) against the Debtors and (b) an “accredited investor” within the meaning of Rule 501
 of the Securities Act of 1933, as amended (an “Eligible Holder”). Only Eligible Holders of
 Second Lien Notes Claims may vote to accept or reject the Plan using this Ballot. If you hold one
 or more Second Lien Notes Claims but you are not an Eligible Holder, you may not use this
 Ballot or any other ballot to vote to accept or reject the Plan.

              The Plan is attached as Exhibit A to the Disclosure Statement for Joint Chapter
 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended,
 1
          A “Beneficial Holder” is a beneficial owner of Class 4 Second Lien Notes Claims whose Claims have not
 been satisfied prior to the Voting Record Date pursuant to court order or otherwise, as reflected in the records
 maintained by the Nominees (as defined herein) holding through the Depository Trust Company or other relevant
 security depository and/or the applicable indenture trustee, as of the Voting Record Date.
 2
           “Nominee” means the broker, dealer, commercial bank, trust company, savings and loan, financial
 institution, or other such party in whose name your beneficial ownership in Class 4 Second Lien Notes Claims is
 registered or held of record on your behalf as of the Voting Record Date.



                                                            [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                         Pg 69 of 119


 modified, or supplemented from time to time, the “Disclosure Statement”), which was included
 in the package (the “Solicitation Package”) you are receiving with this Ballot. The Disclosure
 Statement provides information to assist you in deciding whether to accept or reject the Plan. The
 recoveries described in the Disclosure Statement are subject to confirmation of the Plan. If you
 do not have the Solicitation Package, you may obtain a copy (a) from Prime Clerk, LLC (the
 “Voting Agent”) at no charge by: (i) visiting the Voting Agent’s website at
 https://cases.primeclerk.com/foresightenergy, (ii) calling 646-998-7132 (international) or 877-
 720-6580 (domestic, toll free), or (iii) sending an electronic message to
 ForesightEnergyBallots@PrimeClerk.com with “Foresight” in the subject line and requesting a
 copy be provided to you; or (b) for a fee via PACER at https://ecf.moed.uscourts.gov. You
 should review the Disclosure Statement and the Plan before you vote. You may wish to seek
 independent legal advice concerning the Plan and your classification and treatment under the
 Plan. If you believe you have received this Ballot in error, or if you believe that you have
 received the wrong ballot, please contact the Voting Agent immediately at the address, telephone
 number, or email address set forth below.

                 On March 10, 2020, the Debtors commenced voluntary cases under chapter 11 of
 title 11 of the United States Code (the “Bankruptcy Code”). The Plan can be confirmed by the
 Bankruptcy Court and thereby made binding on you if it is accepted by the holders of at least
 two-thirds of the aggregate principal amount and more than one-half in number of the Claims
 voted in each Impaired Class, and if the Plan otherwise satisfies the applicable requirements of
 section 1129(a) under the Bankruptcy Code. If the requisite acceptances are not obtained, the
 Bankruptcy Court may nonetheless confirm the Plan if it finds that the Plan (a) provides
 fair and equitable treatment to, and does not unfairly discriminate against, the Class or
 Classes rejecting the Plan, and (b) otherwise satisfies the requirements of section 1129(b) of
 the Bankruptcy Code. If the Plan is confirmed by the Bankruptcy Court, it will be binding
 on you whether or not you vote or if you vote to reject the Plan. To have your vote counted,
 you must complete, sign, and return this Ballot to the Voting Agent by the Voting Deadline.




                                                 2
                                                  [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                         Pg 70 of 119



                            IMPORTANT NOTICE REGARDING
                               TREATMENT FOR CLASS 4

               Claims in Class 4 consist of Second Lien Notes Claims.

                 As described in more detail in the Disclosure Statement and Plan, if the Plan is
 confirmed, and the Effective Date occurs, the Holder(s) of Allowed Second Lien Notes Claims
 shall receive its Pro Rata Share of the 7.25% of the New Common Equity, subject to the Full
 Equity Dilution.

           PLEASE READ THE DISCLOSURE STATEMENT AND THE PLAN FOR
 MORE DETAILS.




                                                3
                                                 [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                        Pg 71 of 119



            PLEASE READ THE ATTACHED VOTING INFORMATION AND
              INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

  PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
  THE INFORMATION REQUESTED UNDER ITEM 5. IF THIS BALLOT HAS NOT
  BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
  VALID OR COUNTED AS HAVING BEEN CAST.


                 Item 1. Principal Amount of Claim. The undersigned hereby certifies that as of
 the Voting Record Date, the undersigned was the Beneficial Holder (or authorized signatory of
 such Beneficial Holder) of a Second Lien Notes Claim in the aggregate unpaid principal amount
 inserted into the box below, without regard to any accrued but unpaid interest.

                                  $


                Item 2. Votes on Plan. Please vote either to accept or to reject the Plan with
 respect to your Claims in Class 4 below. Any Ballot not marked either to accept or reject the
 Plan, or marked both to accept and to reject the Plan, shall not be counted in determining
 acceptance or rejection of the Plan.

                    Prior to voting on the Plan, please note the following:

  If you vote to accept the Plan, you shall be deemed to have consented to the release,
  injunction, and exculpation provisions set forth in Articles VIII.D, E and F of the Plan
  and attached hereto as Exhibit 1.

  If you (i) do not vote either to accept or reject the Plan or (ii) vote to reject the Plan and
  do not check the box in Item 3 below, you shall be deemed to have consented to the
  release provisions set forth in Article VIII.D of the Plan and attached hereto as
  Exhibit 1.

  The Disclosure Statement and the Plan must be referenced for a complete description of
  the release, injunction, and exculpation provisions in Articles VIII.D, E and F of the
  Plan, respectively.


                Vote of Holder of Second Lien Notes Claim on the Plan. The undersigned
 Holder of a Class 4 Second Lien Notes Claim votes to (check one box):

                         Accept the Plan              Reject the Plan

               Item 3. Optional Release Election. If you voted to reject the Plan in Item 2
 above or if you abstained from voting on the Plan, check this box if you elect not to grant the

                                                4
                                                 [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308         Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                    Main Document
                                              Pg 72 of 119


 release contained in Article VIII.D of the Plan. Election to withhold consent to the releases
 contained in Article VIII.D of the Plan is at your option. If you submit your Ballot without this
 box checked, or if you do not submit your Ballot by the Voting Deadline, you will be deemed to
 consent to the releases contained in VIII.D of the Plan to the fullest extent permitted by
 applicable law. If you voted to accept the Plan in Item 2 above, (i) you will be deemed to consent
 to the releases contained in Article VIII.D of the Plan to the fullest extent permitted by
 applicable law and (ii) if you checked this box, your election not to grant the releases will not be
 counted.

                          The undersigned has (i) elected not to vote on the Plan or has voted to
                           reject the Plan in Item 2 and (ii) elects not to grant the releases contained
                           in Article VIII.D of the Plan.

                 Item 4. Class 4 Second Lien Notes Claims Held in Additional Accounts. By
 completing and returning this Ballot, the Beneficial Holder of the Second Lien Notes Claim
 identified in Item 1 certifies that (a) this Ballot is the only Ballot submitted for the Class 4
 Second Lien Notes Claims owned by such Beneficial Holder as indicated in Item 1, except for
 the Second Lien Notes Claims identified in the following table (please use additional sheets of
 paper if necessary); and (b) all Ballots for Second Lien Notes Claims submitted by the Beneficial
 Holder indicate the same vote to accept or reject the plan that the Beneficial Holder has indicated
 in Item 2 of this Ballot. To be clear, if any Beneficial Holder holds Second Lien Notes Claims
 through one or more Nominees, such Beneficial Holder must identify all Second Lien Notes
 Claims held through each Nominee in the following table, and must confirm the same vote
 to accept or reject the Plan on all ballots submitted.

      ONLY COMPLETE THIS ITEM 4 IF YOU HAVE SUBMITTED OTHER BALLOTS

                                                                                                Principal Amount
                                                DTC Participant                                 of Class 4 Second
       CUSIP            Account Number             Number              Name of Holder 3         Lien Notes
                                                                                                Claims Voted




 3
          Insert your name if you are the Holder of record of the Class 4 Second Lien Notes Claim, or, if held in a
 street name, insert the name of your Nominee.

                                                         5
                                                          [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 73 of 119



                   Item 5. Acknowledgments. By signing this Ballot, the Holder (or authorized
 signatory of such Holder) acknowledges receipt of the Plan, the Disclosure Statement, and the
 other applicable solicitation materials, and certifies that (i) it has the power and authority to vote
 to accept or reject the Plan, (ii) it was the Beneficial Holder (or is an authorized signatory of such
 Beneficial Holder) of the Second Lien Notes Claim described in Item 1 as of the Voting Record
 Date, (iii) it is an “accredited investor” within the meaning of Rule 501(a) under Regulation D of
 the Securities Act of 1933, as amended, (iv) it has not submitted any other Ballots for other Class
 4 Second Lien Notes Claims held in other accounts or other record names, or if it has submitted
 Ballots for other such Claims held in other accounts or other record names, then such Ballots
 indicate the same vote to accept or reject the Plan, and (v) all authority conferred or agreed to be
 conferred pursuant to this Ballot, and every obligation of the undersigned hereunder, shall be
 binding on the transferees, successors, assigns, heirs, executors, administrators, trustees in
 bankruptcy, and legal representatives of the undersigned, and shall not be affected by, and shall
 survive, the death or incapacity of the undersigned. The undersigned understands that an
 otherwise properly completed, executed, and timely returned Ballot failing to indicate either
 acceptance or rejection of the Plan, or indicating both acceptance and rejection of the Plan, will
 not be counted.



                                                Name of Beneficial Holder



                                                Signature



                                                Name of Signatory and Title (if other than the
                                                Beneficial Holder)



                                                Street Address



                                                City, State, Zip Code



                                                Telephone Number



                                                Date Completed


                                                   6
                                                    [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31      Main Document
                                    Pg 74 of 119


          PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS
    MAIL (OR THE ENCLOSED REPLY ENVELOPE PROVIDED), OVERNIGHT
  COURIER, OR HAND DELIVERY TO THE VOTING AGENT OR YOUR NOMINEE,
   AS APPLICABLE (SEE THE VOTING INSTRUCTIONS FOR MORE DETAILS).

  IF THE VOTING AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS BALLOT ON
 OR BEFORE JUNE 16, 2020, AT 4:00 PM, PREVAILING CENTRAL TIME, (AND IF THE
    VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED BY THIS
 CLASS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY
                   IN THE DISCRETION OF THE DEBTORS.




                                        7
                                         [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308    Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                       Pg 75 of 119


 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY CALLING 646-998-7132
 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY SENDING AN
 EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM WITH “FORESIGHT
 ENERGY” IN THE SUBJECT LINE.

 VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

 1.   Complete the Ballot by providing all the information requested. To ensure that your
      Ballot is counted, you must: (a) complete your Ballot in accordance with these
      instructions; (b) clearly indicate your decision either to accept or reject the Plan in the
      boxes provided in Item 2 of the Ballot; and (c) clearly sign and return your original Ballot
      by either of the following two methods, as applicable:

      Return to Nominee. If you received this Ballot and a return envelope addressed to your
      Nominee, you must return your completed Ballot directly to your Nominee in accordance
      with the instructions provided by your Nominee, and, in any event, with sufficient time to
      permit your Nominee to deliver your vote(s) on a completed master ballot so that it is
      actually received by the Voting Agent before the Voting Deadline.

      Return to Voting Agent. If you received this Pre-Validated Ballot and a return envelope
      addressed to the Voting Agent, you must deliver the Pre-Validated Ballot directly to the
      Voting Agent by using the return envelope provided or otherwise at the below address so
      as to be actually received by the Voting Agent before the Voting Deadline.


                                        Foresight Energy LP
                                        c/o Prime Clerk LLC
                                       One Grand Central Place
                                    60 East 42nd Street, Suite 1440
                                        New York, NY 10165

                                Attention: Foresight Energy Balloting


      The Voting Agent will tabulate all properly completed Ballots, including via a
      Nominee or a master ballot, received on or before the Voting Deadline.

 2.   If neither the “Accept” nor “Reject” box is checked in Item 2, or the Ballot is otherwise
      not properly completed, executed, or timely returned, then the Ballot may not be counted.
      If both the “Accept” and “Reject” box is checked in Item 2, the Ballot will not be
      counted.

 3.   You must vote all your Class 4 Second Lien Notes Claims under the Plan either to accept
      or reject the Plan. Accordingly, if you return more than one Ballot voting different
      Class 4 Second Lien Notes Claims, the Ballots are not voted in the same manner, and you
      do not correct this before the Voting Deadline, those Ballots will not be counted. An


                                               8
                                                [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                        Pg 76 of 119


       otherwise properly executed Ballot that attempts to partially accept and partially reject
       the Plan will likewise not be counted.

 4.    If you abstained from voting on the Plan or voted to reject the Plan and, in each case,
       elect not to grant the releases contained in Article VIII.D of the Plan, check the box in
       Item 3. Election to withhold consent to the releases contained in Article VIII.D of the
       Plan is at your option. If you submit your Ballot without the box in Item 3 checked or if
       you fail to submit your Ballot by the Voting Deadline, you will be deemed to consent to
       the releases set forth in Article VIII.D of the Plan to the fullest extent permitted by
       applicable law.

 5.    If you vote to accept the Plan by checking the “Accept” box in Item 2, but you also check
       the box in Item 3, your election not to grant the releases will not be counted, as your vote
       in favor of the Plan shall be deemed a consent to the releases set forth in Article VIII.D of
       the Plan to the fullest extent permitted by applicable law.

 6.    The Ballot does not constitute, and shall not be deemed to be, a proof of claim or interest
       or an assertion or admission of a Claim or Interest.

 7.    The Ballot is not a letter of transmittal and may not be used for any purpose other than to
       vote to accept or reject the Plan.

 8.    If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the
       latest received, properly executed Ballot submitted to the Voting Agent will supersede
       any prior Ballot, provided that, if both a paper Ballot and electronic Ballot are submitted
       timely on account of the same Class 4 Second Lien Notes Claim(s), the electronic Ballot
       shall supersede the paper Ballot.

 9.    In the event that (i) the Debtors revoke or withdraw the Plan, or (ii) the Confirmation
       Order is not entered or consummation of the Plan does not occur, this Ballot shall
       automatically be null and void and deemed withdrawn without any requirement of
       affirmative action by or notice to you.

 10.   There may be changes made to the Plan that do not cause material adverse effects on an
       accepting Class. If such non-material changes are made to the Plan, the Debtors will not
       resolicit votes for acceptance or rejection of the Plan.

 11.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
       ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
       CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER
       MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

 12.   PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT IN THE
       ENVELOPE PROVIDED.

 13.   IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR
       BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR
       THE VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 646-998-

                                                9
                                                 [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31      Main Document
                                    Pg 77 of 119


       7132 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY
       SENDING AN EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM
       WITH “FORESIGHT ENERGY” IN THE SUBJECT LINE. PLEASE DO NOT
       DIRECT ANY INQUIRIES TO THE BANKRUPTCY COURT.

 14.   THE VOTING AGENT IS NOT AUTHORIZED TO AND WILL NOT PROVIDE
       LEGAL ADVICE.




                                        10
                                         [CUSIPs indicated on Exhibit 2 attached hereto]
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 78 of 119


                                              Exhibit 1

 Plan Injunction, Releases, and Exculpation

         If you vote to accept the Plan or you, directly or indirectly, receive and accept a
 distribution under the Plan, you shall be deemed to have consented to the exculpation and
 injunction provisions set forth in Articles VIII.E and F of the Plan, respectively. If you are
 entitled to vote on the Plan and you (i) vote to accept the Plan, (ii) do not vote to either accept or
 reject the Plan and do not check the box in Item 3 above, or (iii) vote to reject the Plan and do
 not check the box in Item 3 above, you shall be deemed to have consented to the release
 provisions set forth in Article VIII.D of the Plan. The Disclosure Statement and the Plan must be
 referenced for a complete description of the release, injunction, and exculpation. Capitalized
 terms used in this Exhibit that are not otherwise defined herein shall have the meanings ascribed
 to them in the Plan.

 Article VIII.D Releases by Holders of Claims and Interests

         Except as otherwise specifically provided in the Plan, for good and valuable
 consideration, including the services of the Released Parties to facilitate the expeditious
 reorganization of the Debtors and the implementation of the restructuring contemplated by the
 Plan, effective as of the Effective Date, each of the Releasing Parties (regardless of whether a
 Releasing Party is a Released Party) shall be deemed to have conclusively, absolutely,
 unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
 Released Parties and their respective property from any and all Released Claims; provided,
 nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and
 directors waiving any Claims arising under employment or severance agreements (after giving
 effect to any modifications contemplated by the Plan) or indemnification Claims against the
 Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any
 rights as beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
 VIII.D of the Plan do not release any post-Effective Date obligations of any party or Entity
 arising under the Plan or any document, instrument or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which
 include, by reference, each of the related provisions and definitions contained herein, and,
 further, shall constitute the Bankruptcy Court’s finding that the releases contained in Article VIII
 of the Plan are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in
 exchange for the good and valuable consideration provided by the Released Parties; (4) a good
 faith settlement and compromise of the released claims; (5) in the best interests of the Debtors
 and their Estates; (6) fair, equitable, and reasonable; (7) given and made after due notice and
 opportunity for hearing; and (8) a bar to any of the Releasing Parties asserting any claim or
 Cause of Action released pursuant to the releases contained in Article VIII of the Plan against
 any of the Released Parties.
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                         Pg 79 of 119


 Article VIII.E Exculpation

         Except as otherwise specifically provided in the Plan, no Released Party shall have or
 incur, and each Released Party is hereby released and exculpated from, any Exculpated Claim;
 provided, however, that the foregoing “Exculpation” shall have no effect on the liability of any
 Entity that results from any such act or omission that is determined by a Final Order to have
 constituted fraud, gross negligence or willful misconduct.

 Article VIII.F Injunction.

        Except as otherwise expressly provided in the Plan or for obligations issued or required to
 be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold or may
 hold Claims or Interests that have been released, discharged or are subject to exculpation
 pursuant to Article VIII of the Plan, are permanently enjoined, from and after the Effective Date,
 from taking any of the following actions against, as applicable, the Debtors, the Reorganized
 Debtors, and/or the Released Parties:

        1.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests;

        2.      enforcing, attaching, collecting or recovering by any manner or means any
                judgment, award, decree or order against such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        3.      creating, perfecting or enforcing any lien or encumbrance of any kind against
                such Entities or the property or the Estates of such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        4.      asserting any right of setoff, subrogation or recoupment of any kind against any
                obligation due from such Entities or against the property of such Entities on
                account of or in connection with or with respect to any such Claims or Interests
                unless such Holder has filed a motion requesting the right to perform such setoff
                on or before the Effective Date, and notwithstanding an indication of a Claim or
                Interest or otherwise that such Holder asserts, has, or intends to preserve any right
                of setoff pursuant to applicable law or otherwise; and

        5.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests released or settled pursuant to the Plan.

        Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
 any party under the Plan or under any document, instrument or agreement (including those
 attached to the Disclosure Statement or included in the Plan Supplement) executed to implement
 the Plan from bringing an action to enforce the terms of the Plan or such document, instrument or
 agreement (including those attached to the Disclosure Statement or included in the Plan
 Supplement) executed to implement the Plan.


                                                  2
Case 20-41308    Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                       Pg 80 of 119


                                         Exhibit 2

 Please check one box below to indicate the CUSIP/ISIN to which this Ballot pertains (or
 clearly indicate such information directly on the Ballot or on a schedule thereto). If you
 check more than one box below, you risk the votes being conveyed through this Ballot
 being deemed defective and invalid.


                            Class 4 – Second Lien Notes Claims


                 2nd Lien 11.5% due 4/1/2023 (144A)         345525AE9 / US345525AE90

                2nd Lien 11.5% due 4/1/2023 (REGS)          U34550AE0 / USU34550AE00
Case 20-41308     Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31      Main Document
                                       Pg 81 of 119


                                        Exhibit B-4

               Form of Ballot for Holders of Class 5 General Unsecured Claims




 19560528v.5
Case 20-41308       Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                            Pg 82 of 119


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                            )   Chapter 11
                                                   )
 FORESIGHT ENERGY LP, et al.,                      )   Case No. 20-41308-659
                                                   )
                       Debtors.                    )   (Jointly Administered)
                                                   )

                     BALLOT FOR HOLDERS OF GENERAL
          UNSECURED CLAIMS TO ACCEPT OR REJECT THE DEBTORS’ PLAN

                         CLASS 5: GENERAL UNSECURED CLAIMS

            THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS
            4:00 PM, PREVAILING CENTRAL TIME, ON JUNE 16, 2020 (THE
            “VOTING DEADLINE”), UNLESS EXTENDED BY THE DEBTORS

                This ballot (the “Ballot”) is provided to you to solicit your vote to accept or reject
 the Joint Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors
 (as amended, modified, or supplemented from time to time, the “Plan”) for Foresight Energy LP
 (“Foresight”) and certain of its affiliates (such affiliates, together with Foresight, the “Debtors”).
 Capitalized terms used in this Ballot or the attached instructions that are not otherwise defined
 herein shall have the meanings ascribed to them in the Plan.

                Please use this Ballot to cast your vote to accept or reject the Plan if you are, as of
 May 11, 2020 (the “Voting Record Date”), a holder of a General Unsecured Claim (a “Holder”)
 against the Debtors.

                 The Plan is attached as Exhibit A to the Disclosure Statement for Joint Chapter
 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended,
 modified, or supplemented from time to time, the “Disclosure Statement”), which was included
 in the package (the “Solicitation Package”) you are receiving with this Ballot. The Disclosure
 Statement provides information to assist you in deciding whether to accept or reject the Plan. The
 recoveries described in the Disclosure Statement are subject to confirmation of the Plan. If you
 do not have the Solicitation Package, you may obtain a copy (a) from Prime Clerk, LLC (the
 “Voting Agent”) at no charge by: (i) visiting the Voting Agent’s website at
 https://cases.primeclerk.com/foresightenergy, (ii) calling 646-998-7132 (international) or 877-
 720-6580        (domestic,     toll    free),     or     (iii)   sending     an       email      to
 ForesightEnergyBallots@PrimeClerk.com with “Foresight Energy” in the subject line and
 requesting a copy be provided to you; or (b) for a fee via PACER at
 https://ecf.moed.uscourts.gov. You should review the Disclosure Statement and the Plan before
 you vote. You may wish to seek independent legal advice concerning the Plan and your
 classification and treatment under the Plan. If you believe you have received this Ballot in error,
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31          Main Document
                                         Pg 83 of 119


 or if you believe that you have received the wrong ballot, please contact the Voting Agent
 immediately at the address, telephone number, or email address set forth below.

                 On March 10, 2020, the Debtors commenced voluntary cases under chapter 11 of
 title 11 of the United States Code (the “Bankruptcy Code”). The Plan can be confirmed by the
 Bankruptcy Court and thereby made binding on you if it is accepted by the holders of at least
 two-thirds of the aggregate principal amount and more than one-half in number of the Claims
 voted in each Impaired Class, and if the Plan otherwise satisfies the applicable requirements of
 section 1129(a) under the Bankruptcy Code. If the requisite acceptances are not obtained, the
 Bankruptcy Court may nonetheless confirm the Plan if it finds that the Plan (a) provides
 fair and equitable treatment to, and does not unfairly discriminate against, the Class or
 Classes rejecting the Plan, and (b) otherwise satisfies the requirements of section 1129(b) of
 the Bankruptcy Code. If the Plan is confirmed by the Bankruptcy Court, it will be binding
 on you whether or not you vote or if you vote to reject the Plan. To have your vote counted,
 you must complete, sign, and return this Ballot to the Voting Agent by the Voting Deadline.




                                                2
Case 20-41308         Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                           Pg 84 of 119



                              IMPORTANT NOTICE REGARDING
                                 TREATMENT FOR CLASS 5

               Claims in Class 5 consist of General Unsecured Claims.

              As described in more detail in the Disclosure Statement and Plan, if the Plan is
 confirmed and the Effective Date occurs, the Holder(s) of General Unsecured Claims shall
 receive:

               (i)       If Class 5 votes to accept the Plan. Its Pro Rata share of $[●] in Cash.

               (ii)      If Class 5 votes to reject the Plan. Its Pro Rata share of $[●] in Cash.

           PLEASE READ THE DISCLOSURE STATEMENT AND THE PLAN FOR
 MORE DETAILS.




                                                  3
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                        Pg 85 of 119



            PLEASE READ THE ATTACHED VOTING INFORMATION AND
              INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

  PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
  THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS NOT
  BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
  VALID OR COUNTED AS HAVING BEEN CAST.


               Item 1. Principal Amount of Claim. The undersigned hereby certifies that as of
 the Voting Record Date, the undersigned was the Holder (or authorized signatory of such
 Holder) of a General Unsecured Claim in the aggregate amount inserted into the box below.

                                  $


                Item 2. Votes on Plan. Please vote either to accept or to reject the Plan with
 respect to your Claims in Class 5 below. Any Ballot not marked either to accept or reject the
 Plan, or marked both to accept and to reject the Plan, shall not be counted in determining
 acceptance or rejection of the Plan.

                    Prior to voting on the Plan, please note the following:

  If you vote to accept the Plan, you shall be deemed to have consented to the release,
  injunction, and exculpation provisions set forth in Articles VIII.D, E and F of the Plan
  and attached hereto as Exhibit 1.

  If you (i) do not vote either to accept or reject the Plan or (ii) vote to reject the Plan and
  do not check the box in Item 3 below, you shall be deemed to have consented to the
  release provisions set forth in Article VIII.D of the Plan and attached hereto as
  Exhibit 1.

  The Disclosure Statement and the Plan must be referenced for a complete description of
  the release, injunction, and exculpation provisions in Articles VIII.D, E and F of the
  Plan, respectively.


               Vote of Holder of General Unsecured Claim on the Plan. The undersigned
 Holder of a General Unsecured Claim votes to (check one box):

                         Accept the Plan              Reject the Plan

                Item 3. Optional Release Election. If you voted to reject the Plan in Item 2
 above or if you abstained from voting on the Plan, check this box if you elect not to grant the
 release contained in Article VIII.D of the Plan. Election to withhold consent to the releases

                                                4
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31            Main Document
                                          Pg 86 of 119


 contained in Article VIII.D of the Plan is at your option. If you submit your Ballot without this
 box checked, or if you do not submit your Ballot by the Voting Deadline, you will be deemed to
 consent to the releases contained in Article VIII.D of the Plan to the fullest extent permitted by
 applicable law. If you voted to accept the Plan in Item 2 above, (i) you will be deemed to consent
 to the releases contained in Article VIII.D of the Plan to the fullest extent permitted by
 applicable law and (ii) if you checked this box, your election not to grant the releases will not be
 counted.

                       The undersigned has (i) elected not to vote on the Plan or has voted to
                        reject the Plan in Item 2 and (ii) elects not to grant the releases contained
                        in Article VIII.D of the Plan.




                                                  5
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 87 of 119


                 Item 4. Acknowledgments. By signing this Ballot, the Holder (or authorized
 signatory of such Holder) acknowledges receipt of the Plan, the Disclosure Statement, and the
 other applicable solicitation materials, and certifies that (i) it has the power and authority to vote
 to accept or reject the Plan, (ii) it was the Holder (or is entitled to vote on behalf of such Holder)
 of the General Unsecured Claim described in Item 1 as of the Voting Record Date, (iii) it has not
 submitted any other Ballots for other General Unsecured Claims held in other accounts or other
 record names, or if it has submitted Ballots for other such Claims held in other accounts or other
 record names, then such Ballots indicate the same vote to accept or reject the Plan, and (iv) all
 authority conferred or agreed to be conferred pursuant to this Ballot, and every obligation of the
 undersigned hereunder, shall be binding on the transferees, successors, assigns, heirs, executors,
 administrators, trustees in bankruptcy, and legal representatives of the undersigned, and shall not
 be affected by, and shall survive, the death or incapacity of the undersigned. The undersigned
 understands that an otherwise properly completed, executed, and timely returned Ballot failing to
 indicate either acceptance or rejection of the Plan, or indicating both acceptance and rejection of
 the Plan, will not be counted.



                                                Name of Holder



                                                Signature



                                                Name of Signatory and Title (if different than
                                                Holder)



                                                Name of Institution



                                                Street Address



                                                City, State, Zip Code



                                                Telephone Number



                                                Date Completed

                                                   6
Case 20-41308     Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31         Main Document
                                       Pg 88 of 119


          PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS
    MAIL (OR THE ENCLOSED REPLY ENVELOPE PROVIDED), OVERNIGHT
                   COURIER, OR HAND DELIVERY TO:

                                   Foresight Energy LP
                                   c/o Prime Clerk LLC
                                  One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                   New York, NY 10165

    If you would like to coordinate hand delivery of your Ballot, please send an email to
 foresightenergyballots@primeclerk.com and provide the anticipated date and time of your
                                         delivery.

                                             OR

                  Submit your Ballot via the Voting Agent’s online portal, at
  https://cases.primeclerk.com/foresightenergy. Click on the “Submit E-Ballot” section of
                 the website and follow the instructions to submit your Ballot.

   IMPORTANT NOTE: You will need the following information to retrieve and submit
                     your customized electronic Ballot:

                  Unique E-Ballot ID#:________________________________
   The Voting Agent’s online portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means of
                          electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
                                ID# you receive, as applicable.

 Holders of General Unsecured Claims who cast a Ballot using the Voting Agent’s online
 portal should NOT also submit a paper Ballot.

  IF THE VOTING AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS BALLOT ON
 OR BEFORE JUNE 16, 2020, AT 4:00 PM, PREVAILING CENTRAL TIME, (AND IF THE
    VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED BY THIS
 CLASS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY
                   IN THE DISCRETION OF THE DEBTORS.




                                              7
Case 20-41308    Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                       Pg 89 of 119


 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY CALLING 646-998-7132
 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY SENDING AN
 EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM WITH “FORESIGHT
 ENERGY” IN THE SUBJECT LINE.

 VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

 1.   Complete the Ballot by providing all the information requested. Any Ballot that is
      illegible, contains insufficient information to identify the holder, does not contain an
      original signature, or is unsigned will not be counted. You may return the Ballot by
      either of the following two methods:

      Use of Hard Copy Ballot. To ensure that your hard copy Ballot is counted, you must:
      (a) complete your Ballot in accordance with these instructions; (b) clearly indicate your
      decision either to accept or reject the Plan in the boxes provided in Item 2 of the Ballot;
      and (c) clearly sign and return your original Ballot in the enclosed pre-addressed, pre-
      paid envelope or via first class mail, overnight courier, or hand delivery to the following
      address:


                                       Foresight Energy LP
                                       c/o Prime Clerk LLC
                                      One Grand Central Place
                                   60 East 42nd Street, Suite 1440
                                       New York, NY 10165

                                Attention: Foresight Energy Balloting


      If you would like to coordinate hand delivery of your Ballot, please send an email to
      foresightenergyballots@primeclerk.com and provide the anticipated date and time of
      your delivery.

      Use of Online Ballot Portal. To ensure that your electronic Ballot is counted, please
      follow the instructions of the Debtors’ case administration website at
      https://cases.primeclerk.com/foresightenergy. You will need to enter your unique E-
      Ballot identification number indicated above. The online balloting portal is the sole
      manner in which Ballots will be accepted via electronic or online transmission. Ballots
      will not be accepted by facsimile or electronic means (other than the online portal).

      The Voting Agent will tabulate all properly completed Ballots received on or before
      the Voting Deadline.

 2.   If neither the “Accept” nor “Reject” box is checked in Item 2, or the Ballot is otherwise
      not properly completed, executed, or timely returned, then the Ballot may not be counted.
      If both the “Accept” and “Reject” box is checked in Item 2, the Ballot will not be
      counted.
                                               8
Case 20-41308     Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                        Pg 90 of 119


 3.    You must vote all your General Unsecured Claims under the Plan either to accept or
       reject the Plan. Accordingly, if you return more than one Ballot voting different General
       Unsecured Claims, the Ballots are not voted in the same manner, and you do not correct
       this before the Voting Deadline, those Ballots will not be counted. An otherwise properly
       executed Ballot that attempts to partially accept and partially reject the Plan will likewise
       not be counted.

 4.    If you abstained from voting on the Plan or voted to reject the Plan and, in each case,
       elect not to grant the releases contained in Article VIII.D of the Plan, check the box in
       Item 3. Election to withhold consent to the releases contained in Article VIII.D of the
       Plan is at your option. If you submit your Ballot without the box in Item 3 checked or if
       you fail to submit your Ballot by the Voting Deadline, you will be deemed to consent to
       the releases set forth in Article VIII.D of the Plan to the fullest extent permitted by
       applicable law.

 5.    If you vote to accept the Plan by checking the “Accept” box in Item 2, but you also check
       the box in Item 3, your election not to grant the releases will not be counted, as your vote
       in favor of the Plan shall be deemed a consent to the releases set forth in Article VIII.D of
       the Plan to the fullest extent permitted by applicable law.

 6.    The Ballot does not constitute, and shall not be deemed to be, a proof of claim or interest
       or an assertion or admission of a Claim or Interest.

 7.    The Ballot is not a letter of transmittal and may not be used for any purpose other than to
       vote to accept or reject the Plan.

 8.    If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the
       latest received, properly executed Ballot submitted to the Voting Agent will supersede
       any prior Ballot, provided that, if both a paper Ballot and electronic Ballot are submitted
       timely on account of the same General Unsecured Claim, the electronic Ballot shall
       supersede the paper Ballot.

 9.    In the event that (i) the Debtors revoke or withdraw the Plan, or (ii) the Confirmation
       Order is not entered or consummation of the Plan does not occur, this Ballot shall
       automatically be null and void and deemed withdrawn without any requirement of
       affirmative action by or notice to you.

 10.   There may be changes made to the Plan that do not cause material adverse effects on an
       accepting Class. If such non-material changes are made to the Plan, the Debtors will not
       resolicit votes for acceptance or rejection of the Plan.

 11.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
       ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
       CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER
       MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

 12.   PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT IN THE
       ENVELOPE PROVIDED.

                                                9
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 91 of 119


 13.   IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR
       BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR
       THE VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 646-998-
       7132 (INTERNATIONAL) OR 877-720-6580 (DOMESTIC, TOLL FREE) OR BY
       SENDING AN EMAIL TO FORESIGHTENERGYBALLOTS@PRIMECLERK.COM
       WITH “FORESIGHT ENERGY” IN THE SUBJECT LINE. PLEASE DO NOT
       DIRECT ANY INQUIRIES TO THE BANKRUPTCY COURT.

 14.   THE VOTING AGENT IS NOT AUTHORIZED TO AND WILL NOT PROVIDE
       LEGAL ADVICE.




                                        10
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 92 of 119


                                              Exhibit 1

 Plan Injunction, Releases, and Exculpation

         If you vote to accept the Plan or you, directly or indirectly, receive and accept a
 distribution under the Plan, you shall be deemed to have consented to the exculpation and
 injunction provisions set forth in Articles VIII.E and F of the Plan, respectively. If you are
 entitled to vote on the Plan and you (i) vote to accept the Plan, (ii) do not vote to either accept or
 reject the Plan and do not check the box in Item 3 above, or (iii) vote to reject the Plan and do
 not check the box in Item 3 above, you shall be deemed to have consented to the release
 provisions set forth in Article VIII.D of the Plan. The Disclosure Statement and the Plan must be
 referenced for a complete description of the release, injunction, and exculpation. Capitalized
 terms used in this Exhibit that are not otherwise defined herein shall have the meanings ascribed
 to them in the Plan.

 Article VIII.D Releases by Holders of Claims and Interests

         Except as otherwise specifically provided in the Plan, for good and valuable
 consideration, including the services of the Released Parties to facilitate the expeditious
 reorganization of the Debtors and the implementation of the restructuring contemplated by the
 Plan, effective as of the Effective Date, each of the Releasing Parties (regardless of whether a
 Releasing Party is a Released Party) shall be deemed to have conclusively, absolutely,
 unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
 Released Parties and their respective property from any and all Released Claims; provided,
 nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and
 directors waiving any Claims arising under employment or severance agreements (after giving
 effect to any modifications contemplated by the Plan) or indemnification Claims against the
 Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any
 rights as beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
 VIII.D of the Plan do not release any post-Effective Date obligations of any party or Entity
 arising under the Plan or any document, instrument or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which
 include, by reference, each of the related provisions and definitions contained herein, and,
 further, shall constitute the Bankruptcy Court’s finding that the releases contained in Article VIII
 of the Plan are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in
 exchange for the good and valuable consideration provided by the Released Parties; (4) a good
 faith settlement and compromise of the released claims; (5) in the best interests of the Debtors
 and their Estates; (6) fair, equitable, and reasonable; (7) given and made after due notice and
 opportunity for hearing; and (8) a bar to any of the Releasing Parties asserting any claim or
 Cause of Action released pursuant to the releases contained in Article VIII of the Plan against
 any of the Released Parties.
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31             Main Document
                                         Pg 93 of 119


 Article VIII.E Exculpation

         Except as otherwise specifically provided in the Plan, no Released Party shall have or
 incur, and each Released Party is hereby released and exculpated from, any Exculpated Claim;
 provided, however, that the foregoing “Exculpation” shall have no effect on the liability of any
 Entity that results from any such act or omission that is determined by a Final Order to have
 constituted fraud, gross negligence or willful misconduct.

 Article VIII.F Injunction.

        Except as otherwise expressly provided in the Plan or for obligations issued or required to
 be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold or may
 hold Claims or Interests that have been released, discharged or are subject to exculpation
 pursuant to Article VIII of the Plan, are permanently enjoined, from and after the Effective Date,
 from taking any of the following actions against, as applicable, the Debtors, the Reorganized
 Debtors, and/or the Released Parties:

        1.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests;

        2.      enforcing, attaching, collecting or recovering by any manner or means any
                judgment, award, decree or order against such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        3.      creating, perfecting or enforcing any lien or encumbrance of any kind against
                such Entities or the property or the Estates of such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        4.      asserting any right of setoff, subrogation or recoupment of any kind against any
                obligation due from such Entities or against the property of such Entities on
                account of or in connection with or with respect to any such Claims or Interests
                unless such Holder has filed a motion requesting the right to perform such setoff
                on or before the Effective Date, and notwithstanding an indication of a Claim or
                Interest or otherwise that such Holder asserts, has, or intends to preserve any right
                of setoff pursuant to applicable law or otherwise; and

        5.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests released or settled pursuant to the Plan.

        Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
 any party under the Plan or under any document, instrument or agreement (including those
 attached to the Disclosure Statement or included in the Plan Supplement) executed to implement
 the Plan from bringing an action to enforce the terms of the Plan or such document, instrument or
 agreement (including those attached to the Disclosure Statement or included in the Plan
 Supplement) executed to implement the Plan.


                                                  2
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 94 of 119


                                    Exhibit C

                                  Opt-Out Notice
Case 20-41308         Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                     Main Document
                                              Pg 95 of 119


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                                  )    Chapter 11
                                                         )
 FORESIGHT ENERGY LP, et al.,                            )    Case No. 20-41308-659
                                                         )
                         Debtors.                        )    (Jointly Administered)
                                                         )

                    NON-VOTING STATUS NOTICE WITH
               RESPECT TO IMPAIRED CLASSES PRESUMED TO
           REJECT THE CHAPTER 11 PLAN OF REORGANIZATION OF
      FORESIGHT ENERGY LP AND ITS AFFILIATED DEBTORS, AS MODIFIED

 PLEASE TAKE NOTICE THAT:

                1.     On May [●], 2020, the United States Bankruptcy Court for the Eastern
 District of Missouri (the “Bankruptcy Court”) entered an order (the “Disclosure Statement
 Order”) that, among other things: (a) approved the Disclosure Statement for Joint Chapter 11
 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as amended,
 modified, or supplemented from time to time, the “Disclosure Statement”) as containing
 adequate information, as required under section 1125(a) of title 11 of the United States Code
 (the “Bankruptcy Code”); and (b) authorized the Debtors to solicit votes with regard to the
 acceptance or rejection of the Joint Chapter 11 Plan of Reorganization of Foresight Energy LP
 and Its Affiliated Debtors as amended, modified, or supplemented from time to time,
 the “Plan”). 1

                 2.     Copies of the Plan, the Disclosure Statement, the Disclosure Statement
 Order, and other documents and materials included in the Solicitation Package may be obtained
 by: (a) accessing the Debtors’ website hosted by their voting agent, Prime Clerk LLC
 (the “Voting Agent”), at https://cases.primeclerk.com/foresightenergy; (b) writing to the Voting
 Agent at Foresight Energy LP, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
 Street, Suite 1440, New York, NY 10165; (c) emailing foresightenergyballots@primeclerk.com;
 (d) calling the Voting Agent’s toll-free information line with respect to the Debtors at 646-998-
 7132 (international) or 877-720-6580 (domestic, toll free); or (e) visiting the website maintained
 by the Bankruptcy Court at https://www.moeb.uscourts.gov.

                3.      You are receiving this notice because, under the terms of Article III of the
 Plan your Interest(s) in the Debtors are Impaired and you will receive no distribution on account
 of such Interest(s) under the Plan. Accordingly, pursuant to section 1126(g) of the Bankruptcy
 Code, you are deemed to have rejected the Plan and are, therefore, not entitled to vote on the

 1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan,
     the Disclosure Statement, or Disclosure Statement Order, as applicable.
Case 20-41308          Doc 270        Filed 04/09/20 Entered 04/09/20 22:02:31                       Main Document
                                                Pg 96 of 119


 Plan. Accordingly, this notice is being sent to you for informational purposes only.

 ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
 WITH THE BANKRUPTCY COURT IN THESE CHAPTER 11 CASES THAT
 EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING
 PARTY 2 UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE
 PLAN OR DO NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN
 ARTICLE VIII.D OF THE PLAN BY SUBMITTING THE ATTACHED OPT-OUT
 FORM AS INSTRUCTED THEREIN WILL BE DEEMED TO HAVE EXPRESSLY,
 UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
 CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES
 OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES. 3 BY
 OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN
 ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
 OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF
 YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 2
     Under the Plan, “Releasing Parties” means: (a) any Released Party; (b) all Holders of Claims or Interests that
     are deemed to accept the Plan; (c) all Holders of Claims or Interests who either (i) vote to accept or (ii) receive
     or are deemed to receive a Ballot but abstain from voting on the Plan and do not elect on their Ballot to opt-out
     of the releases granted pursuant to Article VIII.D of the Plan; (d) all Holders of Claims or Interests entitled to
     vote who vote to reject the Plan that do not elect on their Ballot to opt-out of the release granted pursuant to
     Article VIII.D of the Plan; (e) Holders of Interests who do not opt-out of the release granted pursuant to Article
     VIII.D of the Plan; (f) all other Holders of Claims or Interests to the extent permitted by law; and (g) with
     respect to the foregoing clauses (a) through (f), each such Entity and its current and former Affiliates, and such
     Entities’ and their current and former Affiliates’ current and former directors, managers, officers, equity holders
     (regardless of whether such interests are held directly or indirectly), managed or advised accounts, funds or
     other entities, affiliated investment funds or investment vehicles, investment advisors, sub-advisors or
     managers, predecessors, successors and assigns, subsidiaries, and each of their respective current and former
     equity holders, officers, directors, managers, principals, members, employees, agents, advisory board members,
     financial advisors, partners (including both general and limited partners), attorneys, accountants, investment
     bankers, consultants, representatives, and other professionals, each in their capacity as such.
 3
     Under the Plan, “Released Parties” means: (i) the Debtors and the Reorganized Debtors; (ii) the Debtors’ and
     the Reorganized Debtors’ respective boards of directors and the members thereof; (iii) the DIP Agent; (iv) the
     DIP Lenders; (v) the First Lien Agents; (vi) the Consenting First Lien Lenders; (vii) the Consenting Second
     Lien Noteholders; (viii) the Backstop Parties; (ix) the Ad Hoc First Lien Group; (x) the Ad Hoc Crossover
     Group; (xi) Javelin Global Commodities (UK) Ltd.; (xii) Uniper Global Commodities UK Limited; and
     (xiii) with respect to each of the foregoing Entities in clauses (i) through (xii), each such Entity and its current
     and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former directors,
     managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), managed
     or advised accounts, funds or other entities, affiliated investment funds or investment vehicles, investment
     advisors, sub-advisors or managers, predecessors, successors and assigns, subsidiaries, and each of their
     respective current and former equity holders, officers, directors, managers, principals, members, employees,
     agents, advisory board members, financial advisors, partners (including both general and limited partners),
     attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in their
     capacity as such.



                                                           2
Case 20-41308    Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                        Pg 97 of 119



 Dated: [●], 2020                Respectfully submitted,
        St. Louis, Missouri
                                 ARMSTRONG TEASDALE LLP

                                  /s/
                                 Richard W. Engel, Jr. (MO 34641)
                                 John G. Willard (MO 67049)
                                 Kathryn R. Redmond (MO 72087)
                                 7700 Forsyth Boulevard, Suite 1800
                                 St. Louis, Missouri 63105
                                 Tel: (314) 621-5070
                                 Fax: (314) 621-5065
                                 Email: rengel@atllp.com
                                        jwillard@atllp.com
                                        kredmond@atllp.com

                                        - and -

                                 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                 Paul M. Basta (admitted pro hac vice)
                                 Alice Belisle Eaton (admitted pro hac vice)
                                 Alexander Woolverton (admitted pro hac vice)
                                 1285 Avenue of the Americas
                                 New York, New York 10019
                                 Tel: (212) 373-3000
                                 Fax: (212) 757-3990
                                 Email: pbasta@paulweiss.com
                                        aeaton@paulweiss.com
                                        awoolverton@paulweiss.com

                                 Counsel to the Debtors and Debtors in Possession




                                              3
    Case 20-41308          Doc 270        Filed 04/09/20 Entered 04/09/20 22:02:31                       Main Document
                                                    Pg 98 of 119


                                        Third-Party Release Opt-Out Form

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET
FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY IN
CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.D
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND RETURN THIS FORM
TO THE DEBTORS VOTING AGENT SO THAT IT IS ACTUALLY RECEIVED BY
4:00 P.M. (PREVAILING CENTRAL TIME) ON JUNE 16, 2020. IF YOU FAIL TO TIMELY
SUBMIT THIS FORM OR IF YOU SUBMIT THE FORM WITHOUT CHECKING THE
BOX BELOW, YOU WILL BE DEEMED TO CONSENT TO THE RELEASES SET FORTH
IN ARTICLE VIII.D OF THE PLAN.

                                      ☐ OPT OUT of the Third-Party Release


Article VIII.D of the Plan contains the following provision:

       Except as otherwise specifically provided in the Plan, for good and valuable
consideration, including the services of the Released Parties 4 to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring contemplated by the
Plan, effective as of the Effective Date, each of the Releasing Parties 5 (regardless of whether a

4
      Under the Plan, “Released Parties” means: (i) the Debtors and the Reorganized Debtors; (ii) the Debtors’ and the
      Reorganized Debtors’ respective boards of directors and the members thereof; (iii) the DIP Agent; (iv) the DIP
      Lenders; (v) the First Lien Agents; (vi) the Consenting First Lien Lenders; (vii) the Consenting Second Lien
      Noteholders; (viii) the Backstop Parties; (ix) the Ad Hoc First Lien Group; (x) the Ad Hoc Crossover Group;
      (xi) Javelin Global Commodities (UK) Ltd.; (xii) Uniper Global Commodities UK Limited; and (xiii) with respect to
      each of the foregoing Entities in clauses (i) through (xii), each such Entity and its current and former Affiliates, and
      such Entities’ and their current and former Affiliates’ current and former directors, managers, officers, equity
      holders (regardless of whether such interests are held directly or indirectly), managed or advised accounts, funds or
      other entities, affiliated investment funds or investment vehicles, investment advisors, sub-advisors or managers,
      predecessors, successors and assigns, subsidiaries, and each of their respective current and former equity holders,
      officers, directors, managers, principals, members, employees, agents, advisory board members, financial advisors,
      partners (including both general and limited partners), attorneys, accountants, investment bankers, consultants,
      representatives, and other professionals, each in their capacity as such.
5
      Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) any Released
      Party; (b) all Holders of Claims or Interests that are deemed to accept the Plan; (c) all Holders of Claims or Interests
      who either (i) vote to accept or (ii) receive or are deemed to receive a ballot but abstain from voting on the Plan; (d)
      all Holders of Claims or Interests entitled to vote who vote to reject the Plan that do not elect on their Ballot to opt-
      out of the release granted pursuant to Article VIII.D; (e) Holders of Interests who do not opt-out of the release
      granted pursuant to Article VIII.D; (f) all other Holders of Claims or Interests to the extent permitted by law; and
      (g) with respect to the foregoing clauses (a) through (g), each such Entity and its current and former Affiliates, and
      each such Entity and its current and former Affiliates’ current and former directors, managers, officers, principals,
 Case 20-41308        Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                  Main Document
                                              Pg 99 of 119


Releasing Party is a Released Party) shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
Released Parties and their respective property from any and all Released Claims; provided,
nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers
and directors waiving any Claims arising under employment or severance agreements (after
giving effect to any modifications contemplated by the Plan) or indemnification Claims against
the Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or
any rights as beneficiaries of any insurance policies.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth in
Article VIII.D of the Plan do not release any post-Effective Date obligations of any party or
Entity arising under the Plan or any document, instrument or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which
include, by reference, each of the related provisions and definitions contained herein, and,
further, shall constitute the Bankruptcy Court’s finding that the releases contained in Article
VIII of the Plan are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in
exchange for the good and valuable consideration provided by the Released Parties; (4) a good
faith settlement and compromise of the released claims; (5) in the best interests of the Debtors
and their Estates; (6) fair, equitable, and reasonable; (7) given and made after due notice and
opportunity for hearing; and (8) a bar to any of the Releasing Parties asserting any claim or
Cause of Action released pursuant to the releases contained in Article VIII of the Plan against
any of the Released Parties.


                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




   members, employees, equity Holders (regardless of whether such interests are held directly or indirectly),
   predecessors, successors, assigns, subsidiaries, agents, advisory board members, financial advisors, partners
   (including both general and limited partners), attorneys, accountants, investment bankers, investment advisors,
   consultants, representatives, and other professionals.



                                                       2
 Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                          Pg 100 of 119


Acknowledgments. By signing this Opt-Out Form, the undersigned certifies that the undersigned
has the power and authority to elect whether to grant the releases contained in Article VIII.D of the
Plan and has elected not to be a Releasing Party under the Plan.


                                     Name of Holder

                                     Signature

                                     Title (if applicable)

                                     Name of Institution

                                     Street Address

                                     City, State, Zip Code

                                     Telephone Number

                                     Email Address

                                     Date Completed




                                                  3
Case 20-41308    Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                      Pg 101 of 119


       PLEASE COMPLETE, SIGN, AND DATE THIS OPT-OUT FORM AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY, AND IN ANY EVENT
 NO LATER THAN 4:00 P.M. (PREVAILING CENTRAL TIME) ON JUNE 16, 2020, VIA
    FIRST CLASS MAIL (OR THE ENCLOSED REPLY ENVELOPE PROVIDED),
              OVERNIGHT COURIER, OR HAND DELIVERY TO:

                        Foresight Energy LP Opt-Out Processing
                                  c/o Prime Clerk LLC
                                One Grand Central Place
                             60 East 42nd Street, Suite 1440
                                 New York, NY 10165

 If you would like to coordinate hand delivery of your Opt-Out Form, please send an email
  to foresightenergyballots@primeclerk.com and provide the anticipated date and time of
                                       your delivery.




                                            4
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 102 of 119


                                     Exhibit D

                            Confirmation Hearing Notice
Case 20-41308           Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31                   Main Document
                                                Pg 103 of 119


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

     In re:                                               )   Chapter 11
                                                          )
     FORESIGHT ENERGY LP, et al.,                         )   Case No. 20-41308-659
                                                          )
                            Debtors.                      )   (Jointly Administered)
                                                          )

                                SUMMARY OF JOINT
                    CHAPTER 11 PLAN AND NOTICE OF HEARING TO
                CONSIDER CONFIRMATION OF PLAN OF REORGANIZATION

 TO: ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS
 AND PARTIES IN INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES

 PLEASE TAKE NOTICE THAT:

                1.     On April 9 2020, Foresight Energy LP and its debtor affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”), filed the Joint Chapter 11 Plan of
 Reorganization of Foresight Energy LP and its Affiliated Debtors (as amended, modified, or
 supplemented from time to time, the “Plan”), and a disclosure statement for the Plan (as amended,
 modified, or supplemented from time to time, the “Disclosure Statement”) 1 pursuant to sections
 1125 and 1126(b) of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).
 On May [●], 2020, the United States Bankruptcy Court for the Eastern District of Missouri
 (the “Bankruptcy Court”) entered an order approving the Disclosure Statement as having adequate
 information under section 1125 of the Bankruptcy Code.

                 2.     Copies of the Plan and the Disclosure Statement may be obtained free of
 charge by visiting the website maintained by the Debtors’ voting agent, Prime Clerk LLC
 (the “Voting Agent”), at https://cases.primeclerk.com/foresightenergy. Copies of the Plan and
 Disclosure Statement may also be obtained by calling the Voting Agent at 646-998-7132
 (international); 877-720-6580 (domestic, toll free), or sending an electronic mail message to the
 Voting Agent at ForesightEnergyInfo@PrimeClerk.com. A chart summarizing the treatment
 provided by the Plan to each class of Claims and Interests is included in Annex A.

                3.      Only Holders of First Lien Facility Claims (Class 3), Second Lien Notes
 Claims (Class 4), and General Unsecured Claims (Class 5) are entitled to vote to accept or reject
 the Plan. All other classes of Claims or Interests are either presumed to accept or deemed to reject
 the Plan.


 1
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
       Plan or Disclosure Statement, as applicable.
Case 20-41308          Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                           Pg 104 of 119


               4.     On May [●], 2020, the Debtors commenced solicitation of votes to accept
 the Plan from the Holders of Claims in Class 3, Class 4, and Class 5, each of record as of
 May 11, 2020. The deadline for the submission of votes to accept or reject the Plan is at
 4:00 p.m. (prevailing Central Time) on June 16, 2020, unless such time is extended by the
 Debtors.

                                       Confirmation Hearing

                5.      A hearing to consider confirmation of the Plan, and any objections thereto,
 will be held on June 23, 2020, at 10:00 a.m. (prevailing Central Time) before the Honorable
 Kathy A. Surratt-States, United States Bankruptcy Judge, at the Thomas F. Eagleton U.S.
 Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri 63102, or as
 soon thereafter as counsel may be heard (the “Confirmation Hearing”).

                6.      The Confirmation Hearing may be adjourned from time to time without
 further notice other than an announcement of the adjourned date or dates in open court or at the
 Confirmation Hearing, and notice of such adjourned date(s) will be available on the electronic case
 filing docket and the Debtors’ website at https://cases.primeclerk.com/foresightenergy.

                 7.      Any objections to the Plan must (a) be in writing; (b) state the name and
 address of the objecting party and the amount and nature of the claim or interest of such party; (c)
 state the legal and factual basis for and nature of any objection; (d) conform to the Federal Rules
 of Bankruptcy Procedure and the Local Rules of Bankruptcy Procedure for the United States
 Bankruptcy Court for the Eastern District of Missouri; and (e) be filed with the Bankruptcy Court,
 together with proof of service, and served on the following parties so as to be received by no later
 than June 16, 2020, at 4:00 p.m. (prevailing Central Time) (the “Objection Deadline”):

                i.        the Debtors, c/o Foresight Energy LP, One Metropolitan Square, 211 North
                          Broadway, Suite 2600, St. Louis, Missouri 63102 (Attn: Cody E. Nett,
                          Esq.);

                ii.       counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
                          1285 Avenue of the Americas, New York, NY 10019-6064 (Attn: Paul M.
                          Basta, Esq., Alice Belisle Eaton, Esq., and Alexander Woolverton, Esq.),
                          and (b) Armstrong Teasdale LLP, 7700 Forsyth Boulevard, Suite 1800, St.
                          Louis, Missouri 63105 (Attn: Richard W. Engel, Jr., Esq., and John G.
                          Willard, Esq.);

                iii.      counsel to the Ad Hoc First Lien Group, Akin Gump Strauss Hauer & Feld
                          LLP, 1 Bryant Park, New York, NY 10036 (Attn: Ira Dizengoff, Esq., and
                          Brad Kahn, Esq.);

                iv.       counsel to the Ad Hoc Crossover Group, Milbank LLP, 55 Hudson Yards,
                          New York, New York 10001 (Attn: Dennis Dunne, Esq., and Parker
                          Milender, Esq.);




                                                  2
Case 20-41308     Doc 270    Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                       Pg 105 of 119


            v.       counsel to the Official Committee of Unsecured Creditors, Whiteford
                     Taylor Preston LLP, 3190 Fairview Park Drive, Suite 800, Falls Church,
                     VA 22042 (Attn: Christopher A. Jones, Esq.); and

            vi.      the Office of the United States Trustee for the Eastern District of Missouri
                     (the “U.S. Trustee”), 111 South 10th Street, Suite 6353, St. Louis, Missouri
                     63102 (Attn: Carole Ryczek, Esq.).

 IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT, IT WILL BE
 BINDING ON ALL OF THE DEBTORS’ CREDITORS AND INTEREST HOLDERS.
 FAILURE TO FILE A TIMELY OBJECTION TO THE PLAN WILL RESULT, IF THE
 PLAN IS CONFIRMED, IN THE APPLICATION OF THE PROVISIONS SET FORTH
 ON ANNEX A, INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION
 PROVISIONS CONTAINED THEREIN, TO EACH OF THE DEBTORS’ CREDITORS
 AND INTEREST HOLDERS. ANY PERSON THAT OPPOSES THE RELEASE,
 EXCULPATION, AND INJUNCTION PROVISIONS SET FORTH ON SHOULD FILE A
 TIMELY OBJECTION TO THE PLAN IN ACCORDANCE WITH THIS NOTICE.

 UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
 THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AT
 THE CONFIRMATION HEARING.




                                              3
Case 20-41308   Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                        Pg 106 of 119


 Dated: [●], 2020                 Respectfully submitted,
        St. Louis, Missouri
                                  ARMSTRONG TEASDALE LLP

                                   /s/
                                  Richard W. Engel, Jr. (MO 34641)
                                  John G. Willard (MO 67049)
                                  Kathryn R. Redmond (MO 72087)
                                  7700 Forsyth Boulevard, Suite 1800
                                  St. Louis, Missouri 63105
                                  Tel: (314) 621-5070
                                  Fax: (314) 621-5065
                                  Email: rengel@atllp.com
                                         jwillard@atllp.com
                                         kredmond@atllp.com

                                         - and -

                                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                  Paul M. Basta (admitted pro hac vice)
                                  Alice Belisle Eaton (admitted pro hac vice)
                                  Alexander Woolverton (admitted pro hac vice)
                                  1285 Avenue of the Americas
                                  New York, New York 10019
                                  Tel: (212) 373-3000
                                  Fax: (212) 757-3990
                                  Email: pbasta@paulweiss.com
                                         aeaton@paulweiss.com
                                         awoolverton@paulweiss.com

                                  Counsel to the Debtors and Debtors in Possession




                                             4
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 107 of 119


                                     Annex A

                              Selected Plan Provisions
Case 20-41308          Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31                 Main Document
                                              Pg 108 of 119


                                       Summary of Plan Treatment

         The following chart summarizes the treatment provided by the Plan to each class of Claims
 against and Interests in the Debtors, and indicates the voting status of each class.

                                                                                                  Approx.
         Claim or                                                        Impaired or Entitlement
Class                                   Treatment                                                Percentage
         Interest                                                        Unimpaired    to Vote
                                                                                                  Recovery
  1     Other Secured On the Effective Date, except to the extent        Unimpaired        No        100%
           Claims     that a Holder of an Allowed Other Secured                       (Presumed to
                      Claim agrees to less favorable treatment, in                       Accept)
                      full and final satisfaction, compromise,
                      settlement, release and discharge of and in
                      exchange for each Allowed Other Secured
                      Claim, each such Holder shall receive, at the
                      option of the applicable Debtor, with the
                      consent of the Required First Lien Lenders:
                      (i) Reinstatement of its Claims; (ii) payment
                      in full in Cash of the unpaid portion of its
                      Allowed Other Secured Claim on the
                      Effective Date or as soon thereafter as
                      reasonably practicable (or if payment is not
                      then due, then such Allowed Other Secured
                      Claim shall be paid in accordance with its
                      terms); or (iii) the collateral securing its
                      Allowed Other Secured Claim on the later of
                      the Effective Date and the date such Other
                      Secured Claims becomes an Allowed Claim
                      or as soon thereafter as reasonable
                      practicable.

  2     Other Priority Except to the extent that a Holder of an          Unimpaired        No        100%
           Claims      Allowed Other Priority Claim agrees to less                    (Presumed to
                       favorable treatment, in full and final                            Accept)
                       satisfaction, compromise, settlement, release
                       and discharge of and in exchange for each
                       Allowed Other Priority Claim, each such
                       Holder shall receive payment in full, in Cash,
                       of the unpaid portion of its Allowed Other
                       Priority Claim on the Effective Date or as
                       soon thereafter as reasonably practicable (or,
                       if payment is not then due, such Allowed
                       Other Priority Claim shall be paid in
                       accordance with its terms) or pursuant to such
                       other terms as may be agreed to by the Holder
                       of an Allowed Other Priority Claim and the
                       Debtors.

  3       First Lien    On the Effective Date, in full and final          Impaired        Yes        [●]%
           Facility     satisfaction, compromise, settlement, release,
           Claims       and discharge of and in exchange for the First
                        Lien Facility Claims, each Holder of an
                        Allowed First Lien Facility Claim shall
                        receive its Pro Rata share of 92.75% of the
Case 20-41308        Doc 270        Filed 04/09/20 Entered 04/09/20 22:02:31                   Main Document
                                              Pg 109 of 119


                                                                                                    Approx.
         Claim or                                                          Impaired or Entitlement
Class                                   Treatment                                                  Percentage
         Interest                                                          Unimpaired    to Vote
                                                                                                    Recovery
                       New Common Equity, subject to the Full
                       Equity Dilution.

  4     Second Lien On the Effective Date, in full and final                Impaired        Yes         [●]%
        Notes Claims satisfaction, compromise, settlement, release,
                     and discharge of and in exchange for the
                     Second Lien Notes Claims, each Holder of an
                     Allowed Second Lien Notes Claim shall
                     receive its Pro Rata share of 7.25% of the
                     New Common Equity, subject to the Full
                     Equity Dilution.

  5       General      If Class 5 Accepts the Plan: If Class 5 votes        Impaired        Yes         [●]%
         Unsecured     to accept the Plan as to all of the Debtors, then
          Claims       in full satisfaction, release and discharge of
                       and in exchange for each General Unsecured
                       Claim, each Holder of an Allowed General
                       Unsecured Claim shall receive at its option,
                       either: (a) its Pro Rata share of $[●] in Cash
                       or (b) other less favorable treatment agreed to
                       by the Holder.


                       If Class 5 Rejects the Plan: If Class 5 votes
                       to reject the Plan with respect to any Debtor,
                       then in full satisfaction, release and discharge
                       of and in exchange for each General
                       Unsecured Claim, each Holder of an Allowed
                       General Unsecured Claim shall receive at its
                       option, either: (a) its Pro Rata share of $[●]
                       in Cash; or (b) other less favorable treatment
                       agreed to by the Holder.

  7     Intercompany On the Effective Date, each Intercompany              Impaired or        No      100% or 0%
            Claims   Claim shall be Reinstated, cancelled, or              Unimpaired    (Presumed to
                     otherwise settled to the extent determined to                         Accept or
                     be appropriate by the Debtors or the                                 Deemed to
                     Reorganized Debtors, as applicable, with the                           Reject)
                     consent of the Required First Lien Lenders.

  8     Intercompany On the Effective Date, each Intercompany              Impaired or        No      100% or 0%
           Interests Interest shall be Reinstated, cancelled, or           Unimpaired    (Presumed to
                     otherwise settled to the extent determined to                         Accept or
                     be appropriate by the Debtors or the                                 Deemed to
                     Reorganized Debtors, as applicable, with the                           Reject)
                     consent of the Required First Lien Lenders.




                                                          2
Case 20-41308           Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31                 Main Document
                                               Pg 110 of 119


                                                                                                    Approx.
         Claim or                                                          Impaired or Entitlement
Class                                     Treatment                                                Percentage
         Interest                                                          Unimpaired    to Vote
                                                                                                    Recovery
  9      Interests in    On the Effective Date, all Interests in GP LLC     Impaired   No (Deemed     0%
          FELP and       and all Interests in FELP shall be cancelled                   to Reject)
         Interests in    and discharged and shall be of no further force
           GP LLC        and effect, whether surrendered for
                         cancellation or otherwise, and each Holder of
                         such Interests shall not be entitled to receive
                         any distribution under the Plan on account of
                         such Interests.


                               Release, Injunction, and Related Provisions

        Please be advised that the Plan contains certain release, exculpation, and injunction
 provisions substantially as follows:

 Relevant Definitions

 “Exculpated Claim” means any Released Claim, Cause of Action or any claim related to any act
 or omission derived from, based upon, related to or arising from the Debtors’ in or out-of-court
 prepetition restructuring efforts, the Chapter 11 Cases, the formulation, preparation,
 dissemination, negotiation or Filing of the Disclosure Statement, the Plan or any contract,
 instrument, release or other agreement or document (including, for the avoidance of doubt,
 providing any legal opinion requested by any Entity regarding any transaction, contract,
 instrument, document or other agreement contemplated by the Plan or the reliance by any
 Released Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or
 entered into in connection with any of the foregoing, including: (a) the Plan, (b) the
 Disclosure Statement, (c) the Confirmation Order, (d) the DIP Facility, (e) the Exit Facility Credit
 Agreement, (f) the Exit Facility Backstop Agreement, (g) the New Organizational Documents,
 (h) the Restructuring Support Agreement (including the DIP Backstop Agreement), (i) the
 Management Incentive Plan, and (j) any Schedule of Rejected Executory Contracts and Unexpired
 Leases (items (d) through (j) hereof, as may be amended from time to time, the “Restructuring
 Documents”), or any other agreement or ancillary document contemplated by the Plan; provided,
 however, the foregoing shall not be deemed to release, affect or limit any of the rights and
 obligations of the Released Parties from, or exculpate the Released Parties with respect to, any of
 the Released Parties’ obligations or covenants arising under the Restructuring Documents and any
 contracts, instruments, releases and other agreements or documents delivered in connection with
 or contemplated by, the foregoing.

 “Released Parties” means: (i) the Debtors and the Reorganized Debtors; (ii) the Debtors’ and the
 Reorganized Debtors’ respective boards of directors and the members thereof; (iii) the DIP Agent;
 (iv) the DIP Lenders; (v) the First Lien Agents; (vi) the Consenting First Lien Lenders; (vii) the
 Consenting Second Lien Noteholders; (viii) the Backstop Parties; (ix) the Ad Hoc First Lien
 Group; (x) the Ad Hoc Crossover Group; (xi) Javelin Global Commodities (UK) Ltd.; (xii) Uniper
 Global Commodities UK Limited; and (xiii) with respect to each of the foregoing Entities in
 clauses (i) through (xii), each such Entity and its Related Persons.


                                                           3
Case 20-41308       Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                           Pg 111 of 119


 “Releasing Parties” means: (a) any Released Party; (b) all Holders of Claims or Interests that are
 deemed to accept the Plan; (c) all Holders of Claims or Interests who either (i) vote to accept or
 (ii) receive or are deemed to receive a Ballot but abstain from voting on the Plan and do not elect
 on their Ballot to opt-out of the releases granted pursuant to Article VIII.D of the Plan; (d) all
 Holders of Claims or Interests entitled to vote who vote to reject the Plan that do not elect on their
 Ballot to opt-out of the release granted pursuant to Article VIII.D of the Plan; (e) Holders of
 Interests who do not opt-out of the release granted pursuant to Article VIII.D of the Plan; (f) all
 other Holders of Claims or Interests to the extent permitted by law; and (g) with respect to the
 foregoing clauses (a) through (f), each such Entity and its Related Persons.

 “Reorganized Debtors” means all Debtors as reorganized pursuant to the Confirmation Order upon
 or after the Effective Date pursuant to the Plan, including any transferee thereof, by entity or asset
 transfer, merger, consolidation or otherwise, including in connection with any Restructuring
 Transaction, including, without limitation, Reorganized Foresight.

 “Required First Lien Lenders” means, as of the date of determination, Consenting First Lien
 Lenders holding in excess of 60% of the aggregate principal amount of First Lien Facility Claims
 held by all Consenting First Lien Lenders.

 “Required Second Lien Noteholders” means, as of the date of determination, Consenting Second
 Lien Noteholders holding in excess of 50% of the aggregate principal amount of Second Lien
 Notes Claims held by all Consenting Second Lien Noteholders.

 A.     Discharge of Claims and Termination of Interests

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
 provided in the Plan or in any contract, instrument or other agreement or document created
 pursuant to the Plan, including the Plan Supplement documents, the distributions, rights and
 treatment that are provided in the Plan shall be in complete satisfaction, discharge and release,
 effective as of the Effective Date, of Claims and Causes of Action of any nature whatsoever,
 including any interest accrued on Claims from and after the Petition Date, whether known or
 unknown, against liabilities of, liens on, obligations of, rights against, and interests in, the Debtors
 or any of their assets or properties, regardless of whether any property shall have been distributed
 or retained pursuant to the Plan on account of such Claims and Interests, including demands,
 liabilities and Causes of Action that arose before the Effective Date, any contingent or non-
 contingent liability on account of representations or warranties issued on or before the
 Effective Date, and all debts of the kind specified in section 502(g), 502(h) or 502(i) of the
 Bankruptcy Code, whether or not the Holder of such a Claim has accepted the Plan. Any default
 or “event of default” by the Debtors or Affiliates with respect to any Claim or Interest that existed
 immediately before or on account of the Filing of the Chapter 11 Cases shall be deemed cured (and
 no longer continuing) as of the Effective Date. The Confirmation Order shall be a judicial
 determination of the discharge of all Claims subject to the Effective Date occurring.

 B.     Release of Liens

         Except as otherwise specifically provided in the Plan, the Confirmation Order or the Exit
 Facility Documents (including in connection with any express written amendment of any


                                                    4
Case 20-41308       Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                           Pg 112 of 119


 mortgage, deed of trust, Lien, pledge, or other security interest under the Exit Facility Documents),
 on the Effective Date and concurrently with the applicable distributions made pursuant to the Plan
 and, in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is
 Allowed as of the Effective Date, all mortgages, deeds of trust, Liens, pledges or other security
 interests against any property of the Estates shall be fully released, settled, compromised, and
 discharged, and all of the right, title, and interest of any Holder of such mortgages, deeds of trust,
 Liens, pledges, or other security interests shall revert to the Reorganized Debtors and their
 successors and assigns, in each case, without any further approval or order of the Bankruptcy Court
 and without any action or Filing being required to be made by the Debtors. In addition, on or after
 the Effective Date, at the expense the Reorganized Debtors, the DIP Agent, the First Lien Agents,
 and the Second Lien Indenture Trustee shall execute and deliver all documents reasonably
 requested by the Debtors, the Reorganized Debtors or the Exit Facility Agent to evidence the
 release of such mortgages, deeds of trust, Liens, pledges and other security interests (including as
 required under the laws of other jurisdictions for non-U.S. security interests) and shall authorize
 the Reorganized Debtors to file UCC-3 termination statements (to the extent applicable) with
 respect thereto.

 C.     Releases by the Debtors

          Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
 including the services of the Released Parties to facilitate the expeditious reorganization of the
 Debtors and the implementation of the restructuring contemplated by the Plan, effective as of the
 Effective Date and to the fullest extent permitted by applicable law, the Debtors, the Reorganized
 Debtors, their Estates, and any Person seeking to exercise the rights of the Estates, including any
 successor to the Debtors and any estate representative appointed or selected pursuant to section
 1123(b)(3) of the Bankruptcy Code, shall be deemed to have conclusively, absolutely,
 unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the Released
 Parties and their respective property from any and all claims, obligations, rights, suits, damages,
 Causes of Action, remedies, and liabilities whatsoever, including any derivative claims, asserted
 or assertable on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
 liquidated or unliquidated, contingent or fixed, matured or unmatured, existing or hereafter arising,
 in law, at equity or otherwise, whether for tort, contract, violations of federal or state securities
 laws or otherwise, including those that any of the Debtors, the Reorganized Debtors, the Estates,
 or their Affiliates would have been legally entitled to assert in their own right (whether individually
 or collectively) or on behalf of the Holder of any claim against, or interest in, any Debtor or other
 Entity, based on or relating to, or in any manner arising from or in connection with, in whole or in
 part, the Debtors, their Affiliates, the Estates, the conduct of the Debtors’ businesses, the Debtors’
 in- or out-of-court restructuring efforts, intercompany transactions, the Chapter 11 Cases and any
 related adversary proceedings, the Reorganized Debtors, the Reorganized Debtors’ businesses, the
 purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the
 Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
 or Interest that is treated in the Plan, the business or contractual arrangements between any of the
 Debtors and any Released Party, the restructuring of claims and Interests prior to or in the
 Chapter 11 Cases, the First Lien Credit Agreement Documents, the Second Lien Notes Indenture
 Documents, the negotiation, formulation, preparation, dissemination, or filing of the Restructuring
 Support Agreement, any of the Restructuring Documents, or any related agreements, term sheets,
 instruments, or other documents contemplated by the foregoing or appropriate to effectuate the


                                                   5
Case 20-41308       Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                          Pg 113 of 119


 foregoing, the pursuit of Confirmation, the pursuit of the occurrence of the Effective Date of the
 Plan, and any other act or omission, transaction, agreement, event, or other occurrence related or
 relating to the foregoing and taking place on or before the Effective Date of the Plan, except for
 any claim related to an act or omission that is determined in a Final Order by a court of competent
 jurisdiction to have constituted fraud, gross negligence, or willful misconduct (all such claims and
 liabilities as described herein, collectively, the “Released Claims”); provided, nothing in the
 foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and directors
 waiving any Claims arising under employment or severance agreements (after giving effect to any
 modifications contemplated by the Plan) or indemnification Claims against the Debtors,
 Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any rights as
 beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
 VIII.C of the Plan do not release any post-Effective Date obligations of any party or Entity:
 (1) arising under the Plan or any document, instrument, or agreement (including those set forth in
 the Plan Supplement) executed to implement the Plan, including the Renegotiated
 Contracts/Leases; or (2) expressly set forth in and preserved by the Plan, the Plan Supplement, or
 related documents.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
 to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
 provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
 finding that the Debtor Release is: (1) in exchange for the good and valuable consideration
 provided by the Released Parties; (2) a good faith settlement and compromise of the claims
 released by the Debtor Release; (3) in the best interests of the Debtors, the Estates, and all Holders
 of Claims and Interests; (4) fair, equitable and reasonable; (5) given and made after reasonable
 investigation by the Debtors and after notice and opportunity for hearing; and (6) a bar to any of
 the Debtors, the Reorganized Debtors, or the Estates asserting any claim or Cause of Action
 released by the Debtor Release against any of the Released Parties.

 D.     Releases by Holders of Claims and Interests

         Except as otherwise specifically provided in the Plan, for good and valuable consideration,
 including the services of the Released Parties to facilitate the expeditious reorganization of the
 Debtors and the implementation of the restructuring contemplated by the Plan, effective as of the
 Effective Date, each of the Releasing Parties (regardless of whether a Releasing Party is a Released
 Party) shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever
 released, waived, discharged, and acquitted the Released Parties and their respective property from
 any and all Released Claims; provided, nothing in the foregoing shall result in any of the Debtors’
 or Reorganized Debtors’ officers and directors waiving any Claims arising under employment or
 severance agreements (after giving effect to any modifications contemplated by the Plan) or
 indemnification Claims against the Debtors, Reorganized Debtors, any of the Debtors’ or
 Reorganized Debtors’ insurers, or any rights as beneficiaries of any insurance policies.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
 VIII.D of the Plan do not release any post-Effective Date obligations of any party or Entity arising



                                                   6
Case 20-41308       Doc 270      Filed 04/09/20 Entered 04/09/20 22:02:31              Main Document
                                           Pg 114 of 119


 under the Plan or any document, instrument or agreement (including those set forth in the Plan
 Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
 to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which include, by
 reference, each of the related provisions and definitions contained herein, and, further, shall
 constitute the Bankruptcy Court’s finding that the releases contained in Article VIII of the Plan
 are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in exchange for the
 good and valuable consideration provided by the Released Parties; (4) a good faith settlement and
 compromise of the released claims; (5) in the best interests of the Debtors and their Estates; (6) fair,
 equitable, and reasonable; (7) given and made after due notice and opportunity for hearing; and
 (8) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant
 to the releases contained in Article VIII of the Plan against any of the Released Parties.

 E.     Exculpation

          Except as otherwise specifically provided in the Plan, no Released Party shall have or incur,
 and each Released Party is hereby released and exculpated from, any Exculpated Claim; provided,
 however, that the foregoing “Exculpation” shall have no effect on the liability of any Entity that
 results from any such act or omission that is determined by a Final Order to have constituted fraud,
 gross negligence or willful misconduct.

 F.     Injunction

         Except as otherwise expressly provided in the Plan or for obligations issued or required to
 be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold or may
 hold Claims or Interests that have been released, discharged or are subject to exculpation pursuant
 to Article VIII of the Plan, are permanently enjoined, from and after the Effective Date, from taking
 any of the following actions against, as applicable, the Debtors, the Reorganized Debtors, and/or
 the Released Parties:

        i.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests;

        ii.     enforcing, attaching, collecting or recovering by any manner or means any
                judgment, award, decree or order against such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

        iii.    creating, perfecting or enforcing any lien or encumbrance of any kind against such
                Entities or the property or the Estates of such Entities on account of or in connection
                with or with respect to any such Claims or Interests;

        iv.     asserting any right of setoff, subrogation or recoupment of any kind against any
                obligation due from such Entities or against the property of such Entities on account
                of or in connection with or with respect to any such Claims or Interests unless such
                Holder has filed a motion requesting the right to perform such setoff on or before


                                                    7
Case 20-41308      Doc 270     Filed 04/09/20 Entered 04/09/20 22:02:31           Main Document
                                         Pg 115 of 119


                the Effective Date, and notwithstanding an indication of a Claim or Interest or
                otherwise that such Holder asserts, has, or intends to preserve any right of setoff
                pursuant to applicable law or otherwise; and

        v.      commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests released or settled pursuant to the Plan.

         Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
 any party under the Plan or under any document, instrument or agreement (including those attached
 to the Disclosure Statement or included in the Plan Supplement) executed to implement the Plan
 from bringing an action to enforce the terms of the Plan or such document, instrument or agreement
 (including those attached to the Disclosure Statement or included in the Plan
 Supplement) executed to implement the Plan.




                                                 8
Case 20-41308   Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                    Pg 116 of 119


                                    Exhibit E

                                 Rejection Notice
Case 20-41308           Doc 270        Filed 04/09/20 Entered 04/09/20 22:02:31                     Main Document
                                                 Pg 117 of 119


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                 )   Chapter 11
                                                            )
     FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                            )
                             Debtors.                       )   (Jointly Administered)
                                                            )

                                NOTICE OF REJECTION OF
                         EXECUTORY CONTRACT OR UNEXPIRED LEASE

 PLEASE TAKE NOTICE THAT:

                  1.     In accordance with Article V of the Joint Chapter 11 Plan of
 Reorganization of Foresight Energy LP and its Affiliated Debtors (as amended, modified, or
 supplemented from time to time, the “Plan”), 1 filed by Foresight Energy LP and its debtor affiliates
 (collectively, the “Debtors”) on April 9, 2020, and in accordance with sections 365 and 1123 of
 the Bankruptcy Code, all Executory Contracts and Unexpired Leases to which any of the Debtors
 are a party shall be deemed assumed, except for any Executory Contract or Unexpired Lease that
 (i) is identified on the Schedule of Rejected Executory Contracts and Unexpired Leases, (ii) has
 been previously rejected by a Final Order, (iii) is the subject of a motion to reject Executory
 Contracts or Unexpired Leases that is pending on the Confirmation Date, or (iv) is subject to a
 motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested
 effective date of such rejection is after the Effective Date.

               2.      The Debtors hereby provide this “Notice of Rejection of Executory Contract
 or Unexpired Lease” (this “Notice”) to communicate their intention to include on the Schedule of
 Rejected Executory Contracts and Unexpired Leases, to be filed with the Plan Supplement, the
 agreements identified on Exhibit 1 attached hereto.

                3.      The Debtors, subject to the terms of the Plan, reserve the right to alter,
 amend, modify, or supplement any information set forth herein, including to add or delete any
 Executory Contract or Unexpired Lease set forth on Exhibit 1, at any time up to and including the
 Effective Date of the Plan.

                4.     Proofs of Claim with respect to Claims arising from the rejection of
 Executory Contracts and Unexpired Leases, if any, must be filed with the Court no later than 11:59
 p.m., prevailing Central Time, on the date that is twenty-one (21) days following the Effective
 Date of the Plan.




 1
       All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
Case 20-41308    Doc 270       Filed 04/09/20 Entered 04/09/20 22:02:31       Main Document
                                         Pg 118 of 119
                                                                                           3


  Dated: [●], 2020                       Respectfully submitted,
         St. Louis, Missouri
                                         ARMSTRONG TEASDALE LLP

                                          /s/
                                         Richard W. Engel, Jr. (MO 34641)
                                         John G. Willard (MO 67049)
                                         Kathryn R. Redmond (MO 72087)
                                         7700 Forsyth Boulevard, Suite 1800
                                         St. Louis, Missouri 63105
                                         Tel: (314) 621-5070
                                         Fax: (314) 621-5065
                                         Email: rengel@atllp.com
                                                jwillard@atllp.com
                                                kredmond@atllp.com

                                                 - and -

                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP
                                         Paul M. Basta (admitted pro hac vice)
                                         Alice Belisle Eaton (admitted pro hac vice)
                                         Alexander N. Woolverton (admitted pro hac vice)
                                         1285 Avenue of the Americas
                                         New York, New York 10019
                                         Tel: (212) 373-3000
                                         Fax: (212) 757-3990
                                         Email: pbasta@paulweiss.com
                                                aeaton@paulweiss.com
                                                awoolverton@paulweiss.com

                                         Counsel to the Debtors and
                                         Debtors in Possession




                                             3
Case 20-41308     Doc 270   Filed 04/09/20 Entered 04/09/20 22:02:31   Main Document
                                      Pg 119 of 119




                                       Exhibit 1



 Contract/Lease                   Contract/Lease Rejecting             Contract         Effective
                                  Counter Party Debtor Entity    Description/Property   Rejection
                                                                       Address            Date

                                                                                        [Effective
                                                                                        Date of the
                                                                                          Plan]

                                                                                        [Effective
                                                                                        Date of the
                                                                                          Plan]

                                                                                        [Effective
                                                                                        Date of the
                                                                                          Plan]

                                                                                        [Effective
                                                                                        Date of the
                                                                                          Plan]
